 

Exhibit 10.26

EXECUTION VERSION

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

COMMUNICATIONS INFRASTRUCTURE GROUP, LLC
(a Delaware limited liability company)

June 30, 2012

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                     June
30,12

 

 

TABLE OF CONTENTS

ARTICLE I - CERTAIN DEFINITIONS

1

1.1 Certain Definitions

1

1.2 Interpretation

13

ARTICLE II - THE COMPANY

13

2.1 Organization

13

2.2 Company Name

13

2.3 Company Authority

14

2.4 Principal Place of Business

14

2.5 Duration

14

2.6 Filings; Agent for Service of Process

14

2.7 No State Law Partnership

14

2.8 Business Purpose

14

ARTICLE III - CAPITAL CONTRIBUTIONS; ADDITIONAL FINANCING; CONTRIBUTIONS &
VOTING

15

3.1 Members

15

3.2 Interests

15

3.3 Additional Financing

16

3.4 Other Matters

17

3.5 Voting

17

ARTICLE IV - ALLOCATIONS

18

4.1 Capital Accounts

18

4.2 Profits and Losses; Capital Account Adjustments

19

4.3 Special Allocations

19

4.4 Other Allocation Rules

19

4.5 Curative Allocations

19

4.6 Allocation of Taxable Income and Loss

20

4.7 Code Section 704(c)

20

4.8 Allocations Upon the Occurrence of Certain Events

20

4.9 Section 754 Election

20

4.10 Safe Harbor Election

21

ARTICLE V – DISTRIBUTIONS

21

5.1 Distribution for Taxes

21

5.2 Distributions

22

5.3 Reserve Accounts

23

5.4 Distributions in Kind

23

5.5 Withholding

23

ARTICLE VI – MANAGEMENT

24

6.1 Management

24

6.2 Management Restrictions

24

6.3 Liability for Certain Acts

25

6.4 Indemnification

25

6.5 Tax Matters Partner

26

6.6 Business Management

26

ARTICLE VII - MEETINGS OF THE MEMBERS

27

7.1 Annual Meeting

27

 

--------------------------------------------------------------------------------

 
 

 

C 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                     June
30,12

 

7.2 Special Meetings

27

7.3 Notice of Meeting

27

7.4 [Reserved.]

27

7.5 Quorum

27

7.6 Action by Vote

28

7.7 Written Consent

28

7.8 Telephonic Meeting

28

ARTICLE VIII - BOOKS AND RECORDS; INFORMATION RIGHTS

28

8.1 Books and Records

28

ARTICLE IX - FISCAL AND LEGAL MATTERS

28

9.1 Fiscal Year

28

9.2 Investments

29

9.3 Agreements, Consents, Checks, Etc

29

9.4 Legal Counsel

29

9.5 Audited Financial Statements

29

9.6 Tax Reporting

29

9.7 Termination Statement

29

ARTICLE X - ASSIGNABILITY OF INTERESTS; REPURCHASE OF INTERESTS

30

10.1 Restriction on Transfer of Interests

30

10.2 Assumption by Successors

30

10.3 Transfers Made in Violation of This Agreement

30

10.4 Conversion of Class A Interests.

31

10.5 Class A Member Termination

32

10.6 [Reserved]

33

10.7 Conversion Limitations

33

ARTICLE XI - DISSOLUTION AND WINDING UP

33

11.1 Liquidating Events

33

11.2 Winding Up

33

11.3 Articles of Dissolution

35

11.4 Effect of Filing of Articles of Dissolution

35

11.5 Return of Contribution Nonrecourse to Other Members

35

ARTICLE XII - AMENDMENTS TO AGREEMENT; TERM

35

12.1 Amendments and Waivers

35

12.2 Term

36

ARTICLE XIII – MISCELLANEOUS

36

13.1 No Personal Liability

36

13.2 Admission of Additional Members

36

13.3 Notices

36

13.4 Binding Effect

37

13.5 Creditors

37

13.6 Remedies Cumulative

37

13.7 Headings

37

13.8 Severability

37

13.9 Incorporation by Reference

37

--------------------------------------------------------------------------------

 
 

 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                                          

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                     June
30,12

 

 

13.10 Further Action

37

13.11 Governing Law; Venue; Waivers

37

13.12 Waiver of Action for Partition

38

13.13 Counterpart Execution

38

13.14 Specific Performance

38

13.15 Survival of Indemnities

38

13.16 No Agreement of Employment

38

13.17 Acknowledgment

38

13.18 Entire Agreement

39



 



 

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                     June
30,12

 

 

THE INTERESTS REPRESENTED BY THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY
OPERATING AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  SUCH INTERESTS MAY
NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR AN EXEMPTION THEREFROM AND
COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.

 

THE SHARES OF COMMON STOCK OF CIG WIRELESS CORP. INTO WHICH THE CLASS A
INTERESTS ARE CONVERTIBLE PURSUANT TO THE TERMS AND CONDITIONS OF THIS AMENDED
AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
APPLICABLE SECURITIES LAWS.  SUCH SHARES OF COMMON STOCK MAY NOT BE SOLD,
ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE
REGISTRATION UNDER SUCH ACT AND LAWS OR AN EXEMPTION THEREFROM AND COMPLIANCE
WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN. 

 

*          *          *

 

--------------------------------------------------------------------------------

 
 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
COMMUNICATIONS INFRASTRUCTURE GROUP, LLC
(a Delaware limited liability company)

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF (this
“Agreement”) is entered into as of this 30th day of June, 2012, by and among
Communications Infrastructure Group, LLC, a Delaware limited liability company
(the “Company”), the Members executing this Agreement and such other Persons who
shall become Members hereof from time to time, pursuant to the provisions of the
Delaware Limited Liability Company Act and this Agreement.  

W I T  N  E  S  S  E  T  H: 

WHEREAS, the parties hereto desire to operate a limited liability company under
the laws of the State of Delaware for the purposes and in accordance with terms
and conditions hereof;

WHEREAS, the Certificate of Formation of the Company were filed with the
Secretary of State of the State of Delaware on July 24, 2009;

WHEREAS, on the date hereof, the Company and the Members wish to enter into this
Agreement as an Amended and Restated Limited Liability Company Operating
Agreement;  

WHEREAS, upon execution and delivery of this Agreement, all matters set forth
herein are intended to be fully effective among the parties hereto without
further action of any nature or kind; and

WHEREAS, upon execution and delivery of this Agreement, any and all prior
operating agreements, and prior amended and restated operating agreements of the
Company shall have no further force or effect.

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
undertakings herein contained, the parties hereto, intending to be legally
bound, hereby agree as follows:  


ARTICLE I - CERTAIN DEFINITIONS


1.1              CERTAIN DEFINITIONS. 

For purposes of this Agreement, the following terms shall have the meanings set
forth in this Article 1 (such meanings to be equally applicable in both the
singular and plural forms of the term defined, unless the context requires
otherwise).  

“Act” means the Delaware Limited Liability Company Act, as amended from time to
time (or any corresponding provisions of succeeding law).

“Additional Member” has the meaning set forth in Section 13.2 hereof.

“Affiliate” means, when used with reference to a specified Person, (a) any
Person that directly or indirectly through one or more intermediaries controls
(alone or through an affiliated group), is controlled by or is under common
control with such specified Person, (b) any Person that is an officer, director,
manager, member, partner or trustee of or serves in a similar capacity with
respect to such specified Person (or an Affiliate of such Person) or of which
such specified Person

1

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                     June
30,12

 

 

is an officer, director, member, manager, partner or trustee or with respect to
which such Person serves in a similar capacity or (c) any Person who is a Family
Member of such specified Person.

“Agreement” has the meaning set forth in the introductory paragraph.

“Bankruptcy” shall be deemed to have occurred with respect to any Member or
other Person if such Member or other Person shall file in any court pursuant to
any statute of the United States or of any state a petition in bankruptcy or
insolvency, or shall file for reorganization or for the appointment of a
receiver or a trustee of all or a material portion of such Member’s or other
Person’s property, or if any such Member or other Person shall make an
assignment for the benefit of creditors, admit in writing its inability to pay
its debts as they fall due or seek, consent to or acquiesce in the appointment
of a trustee, receiver or liquidator of any material portion of its property. If
there shall be filed against any Member or other Person in any court, pursuant
to any statute of the United States or of any state, a petition in bankruptcy or
insolvency, or for reorganization, or for the appointment of a receiver or
trustee of all or a substantial portion of such Member’s or other Person’s
property, and within ninety (90) days after the commencement of any such
proceeding, such petition shall not have been dismissed, then such Member or
other Person against whom such petition has been filed shall be considered
Bankrupt for purposes of this Agreement. In addition, if any of the Units issued
to any Member is subject to levy or attachment, and such levy or attachment is
not released or discharged within ninety (90) days, such Member shall be deemed
Bankrupt for purposes of this Agreement.

“Book Gain” has the meaning set forth in Section 11.2(b) hereof.

“Book Loss” has the meaning set forth in Section 11.2(b) hereof.

“Business Day” means any day other than a Saturday, Sunday or other day that
banks are not authorized to be open for business in the State of Delaware.

“Business Purpose” has the meaning set forth in Section 2.8 hereof.

“Capital Account” means the Capital Account maintained for each Member under
Section 4.1  and the other provisions of this Agreement.

“Capital Contribution” means, with respect to a Member, the cash amount or the
initial Gross Asset Value of other property as contributed, or deemed
contributed, to the Company by such Member as initially set forth on Schedule A
as of the date hereof, together with any other capital contribution made by such
Member pursuant to Section 3.1, in each case net of liabilities that the Company
assumes or otherwise takes title or responsibility and less the value of any and
all Notes received by such Member in respect of such Gross Asset Value under the
terms of the Exchange Agreement.

“Certificate of Formation” means the Certificate of Formation of the Company, as
filed with the Delaware Secretary of State in accordance with the Act, as
amended on July 24, 2009 and as may be further amended from time to time.

“Class” means each of the Class A Interests and/or Management Interests, as the
context requires, and “Classes” means all of such classes collectively.

“Class A-IT2 Collateral Sources” means all assets and liabilities of the Company
directly attributable to: (i) the Towers previously legally owned by the Company
in which economic interests in such Towers were held by InfraTrust Zwei GmbH &
Co. KG (the “IT2 Towers”) pursuant to the IT2 PAASP, as to which such IT2 Towers
are contributed by the Company as of

2

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                     June
30,12

 

 

even date herewith to the Company’s Subsidiary CIG Comp Tower, LLC; and (ii)
such additional Towers acquired by the Company or its Subsidiaries specifically
with the proceeds of the Credit Agreement or other loans obtained by means of
collateralization of the IT2 Towers transferred by the Company to CIG Comp
Tower, LLC.

“Class A-IT5 Collateral Sources” means all assets and liabilities of the Company
directly attributable to: (i) the Towers previously legally owned by the Company
in which economic interests in such Towers were held by InfraTrust Fünf GmbH &
Co. KG (the “IT5 Towers”) pursuant to the IT5 PAASP, as to which such IT5 Towers
are contributed by the Company as of even date herewith to the Company’s
Subsidiary CIG Comp Tower, LLC; and (ii) such additional Towers acquired by the
Company or its Subsidiaries specifically with the proceeds of the Credit
Agreement or other loans obtained by means of collateralization of the IT5
Towers transferred by the Company to CIG Comp Tower, LLC.

“Class A-IT9 Collateral Sources” means all assets and liabilities of the Company
directly attributable to: (i) the Towers previously legally owned by the Company
in which economic interests in such Towers were held by BAC InfraTrust Premium
Neun GmbH & Co. KG (the “IT9 Towers”) pursuant to the IT9 PAASP, as to which the
IT9 Towers are contributed by the Company as of even date herewith to the
Company’s Subsidiary CIG Comp Tower, LLC; and (ii) such additional Towers
acquired by the Company or its Subsidiaries specifically with the proceeds of
the Credit Agreement or other loans obtained by means of collateralization of
the IT9 Towers transferred by the Company to CIG Comp Tower, LLC.

“Class A Collateral Sources” means all of the Class A-IT2 Collateral Sources,
Class A-IT5 Collateral Sources and Class A-IT9 Collateral Sources, collectively.
 

“Class A-IT2 Interests” means the Interests of the Company which are issued to
the Class A-IT2 Member in exchange for such Member’s Capital Contributions to
the Company made on account of such Interests, and having the attributes, rights
and limitations of the Class A-IT2 Interests as defined in this Agreement and
subject to all terms and conditions of this Agreement. Each Class A‑IT2 Member’s
Class A Interest is set forth on Schedule A as it may be changed from time to
time pursuant to the terms hereof.

“Class A-IT5 Interests” means the Interests of the Company which are issued to
the Class A-IT5 Member in exchange for such Member’s Capital Contributions to
the Company made on account of such Interests, and having the attributes, rights
and limitations of the Class A-IT5 Interests as defined in this Agreement and
subject to all terms and conditions of this Agreement. Each Class A‑IT5 Member’s
Class A Interest is set forth on Schedule A as it may be changed from time to
time pursuant to the terms hereof.

“Class A-IT9 Interests” means the Interests of the Company which are issued to
the Class A-IT9 Member in exchange for such Member’s Capital Contributions to
the Company made on account of such Interests, and having the attributes, rights
and limitations of the Class A-IT9 Interests as defined in this Agreement and
subject to all terms and conditions of this Agreement. Each Class A‑IT9 Member’s
Class A Interest is set forth on Schedule A as it may be changed from time to
time pursuant to the terms hereof.

“Class A Interests” means, collectively, the Class A-IT2 Interests, the Class
A-IT5 Interests and the Class A-IT9 Interests, of the Company which are issued
to the respective Class A Member in exchange for such Member’s Capital
Contributions to the Company made on account of such

 

3

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                                   June
30,12

 

Interests, and having the attributes, rights and limitations of the respective
Class A Interests issued thereof, as defined in this Agreement and subject to
all terms and conditions of this Agreement. Each such Member’s Class A Interest
is set forth on Schedule A as it may be changed from time to time pursuant to
the terms hereof.

“Class A-IT2 Liquidation Preference”, means the net proceeds of liquidation of
the Class A-IT2 Collateral Sources, after giving effect to applicable deductions
for all fees, costs, expenses and disbursements of the Company incurred in
connection with such liquidation, (without deduction, however, for any charges
not paid in cash, or expenditures from reserves), and all pro-rata costs of the
Company generally related to such liquidation. 

“Class A-IT5 Liquidation Preference”, means the net proceeds of liquidation of
the Class A-IT5 Collateral Sources, after giving effect to applicable deductions
for all fees, costs, expenses and disbursements of the Company incurred in
connection with such liquidation, (without deduction, however, for any charges
not paid in cash, or expenditures from reserves), and all pro-rata costs of the
Company generally related to such liquidation. 

“Class A-IT9 Liquidation Preference”, means the net proceeds of liquidation of
the Class A-IT9 Collateral Sources, after giving effect to applicable deductions
for all fees, costs, expenses and disbursements of the Company incurred in
connection with such liquidation, (without deduction, however, for any charges
not paid in cash, or expenditures from reserves), and all pro-rata costs of the
Company generally related to such liquidation.

“Class A-IT2 Performance Preference” means a twenty percent (20%) return on the
Class A-IT2 Capital Contribution, in amount equal to an internal rate of return
on such capital as if calculated from February 16, 2010.

“Class A-IT5 Performance Preference” means a twenty percent (20%) return on the
Class A-IT5 Capital Contribution, in amount equal to an internal rate of return
on such capital as if calculated from December 21, 2010.

“Class A-IT9 Performance Preference” means a ten percent (10%) return on the
Class A-IT9 Capital Contribution, in amount equal to an internal rate of return
on such capital as if calculated from February 26, 2010.

“Class A-IT2 Termination” means December 31, 2014, unless sooner terminated,
whether by law or for Good Reason.  The Agreement may continue in effect after
December 31, 2014 if the Class A-IT2 Member and the Manager agree to such
continuation. 

“Class A-IT5 Termination” means December 31, 2014, unless sooner terminated,
whether by law or for Good Reason.  The Agreement may continue in effect after
December 31, 2014 if the Class A-IT5 Member and the Manager agree to such
continuation. 

“Class A-IT9 Termination” means March 31, 2015, unless sooner terminated,
whether by law or for Good Reason.  The Agreement may continue in effect after
March 31, 2015 if the Class A-IT9 Member and the Manager agree to such
continuation. 

“Class A Member” means a Member who owns Class A Interests in its capacity as
such.

“Class A Termination” means the Class A-IT2 Termination, Class A-IT5 Termination
or Class A-IT9 Termination. 

 

4

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                    June
30,12

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

“Common Stock” has the meaning set forth in Section 10.4(a) hereof.

“Company” has the meaning set forth in the introductory paragraph.          

“Company Released Parties” has the meaning set forth in Section 10.4(g) hereto.

“Consent” means the prior written approval of a Person or the affirmative vote
of such Person at a meeting called and held pursuant to Article 6 or Article 7,
as the case may be, to do an act or thing for which the approval is solicited,
or the act of granting such approval, as the context may require.

“Contribution Loss” has the meaning set forth in Section 10.6(a) hereto.

“Conversion Date” has the meaning set forth in Section 10.4(a) hereof.

“Conversion Price” has the meaning set forth in Section 10.4(a) hereof.

“Convertible Securities” means securities convertible into or exchangeable for
Interests.

“Credit Agreement” means the credit agreement for term loan credit facilities
provided to the Parent or its subsidiaries in excess of five million U.S.
Dollars ($5,000,000).

“Credit Party” means each borrower company party to the Credit Agreement and
each guarantor.

“Damages” means any loss, expense, damage or injury suffered or sustained by a
Person, including, but not limited to, any judgment, award, settlement,
reasonable attorneys’ fees and other costs of litigation.

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis;
provided, however, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Manager.

“DTC Eligible” has the meaning set forth in Section 10.4(a) hereof.

“Equity Agreement” has the meaning set forth in Section 3.3 hereof.

“Fair Market Value” means the fair market value of the applicable property or
security as determined by the Manager or, in the event that any determination of
Fair Market Value is being made in connection with a transaction involving a
disposition of Interests by a Member, such determination shall be made by mutual
agreement of the Manager and the transferring Member. If the Manager and the
transferring Member, as the case may be, are unable to reach agreement within
twenty (20) days, such Fair Market Value will be determined by an independent
valuation firm selected by the Company. The expenses of any such valuation shall
be borne by the Company.

 

5

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                    June
30,12June 30,12

 

“Fiscal Year” has the meaning set forth in Section 9.1 hereof.

“Funds Available for Class A Distribution” means the aggregate of all Funds
Available for Class A‑IT2 Distribution, Funds Available for Class A-IT5
Distribution and Funds Available for Class A‑IT9 Distribution, provided,
however, for the avoidance of doubt, Funds Available for Class A Distribution
shall under no circumstances include the proceeds of any loans under any and all
Credit Agreements, nor shall Funds Available For Distribution include any gross
cash receipts of Subsidiaries of the Company in any period, except to the extent
that such Subsidiaries actually distribute or lend cash to the Company, subject
to any and all restrictions and security interests under the terms of the
applicable Credit Agreement.

“Funds Available for Class A-IT2 Distribution” means, with respect to the
applicable period of measurement:

(a)        the sum of (i) the gross cash receipts of the Company for such period
from all Class A-IT2 Collateral Sources, including, without limitation, all
revenues, interest, income and proceeds derived by the Company from operations
of Class A-IT2 Collateral Sources (other than Capital Contributions); (ii) all
cash amounts previously reserved by the Company originating from Class A-IT2
Collateral Sources, if the Manager determines that the specific purposes for
which such amounts were reserved are no longer applicable; (iii) funds released
by the Manager from reserves; less the sum of:

(b)        (i) all operating costs and expenses of the Company payable for such
period and capital expenditures made, or reserved for, during such period
(without deduction, however, for any charges for depreciation or other expenses
not paid in cash, or expenditures from reserves) as allocated to the Class A-IT2
Interests proportionate to the Class A-IT2 Collateral Sources; (ii) all debt
service, including principal and interest, paid during such period on all
indebtedness of the Company attributable to the Class A-IT2 Collateral Sources;
(iii) all amounts paid by the Company to any and all Affiliates and
non-Affiliates under the Servicing Agreement attributable to the Class A-IT2
Collateral Sources, and any and all ancillary services arrangements, advancement
of funds arrangements, or performance of any guaranty of the obligations of the
Company or Affiliate of the Company, to the extent not paid under the prior
clause (ii), which amounts will be deemed to be a loan to the Company
attributable to the Class A-IT2 Collateral Sources; and (iv) all amounts
specifically reserved as determined by the Manager for working capital, capital
improvements, payments of periodic expenditures, debt service or other purposes
attributable to the Class A-IT2 Collateral Sources.

“Funds Available for Class A-IT5 Distribution” means, with respect to the
applicable period of measurement:

(a)        the sum of (i) the gross cash receipts of the Company for such period
from all Class A-IT5 Collateral Sources, including, without limitation, all
revenues, interest, income and proceeds derived by the Company from operations
of Class A-IT5 Collateral Sources (other than Capital Contributions); (ii) all
cash amounts previously reserved by the Company originating from Class A-IT5
Collateral Sources, if the Manager determines that the specific purposes for
which such amounts were reserved are no longer applicable; and (iii) funds
released by the Manager from reserves; less the sum of:

(b)        (i) all operating costs and expenses of the Company payable for such
period and capital expenditures made, or reserved for, during such period
(without deduction, however, for any

 

6

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                    June
30,12

 

 

charges for depreciation or other expenses not paid in cash, or expenditures
from reserves) as allocated to the Class A-IT5 Interests proportionate to the
Class A-IT5 Collateral Sources; (ii) all debt service, including principal and
interest, paid during such period on all indebtedness of the Company
attributable to the Class A-IT5 Collateral Sources; (iii) all amounts paid by
the Company to any and all Affiliates and non-Affiliates under the Servicing
Agreement attributable to the Class A-IT5 Collateral Sources, and any and all
ancillary services arrangements, advancement of funds arrangements, or
performance of any guaranty of the obligations of the Company or Affiliate of
the Company, to the extent not paid under the prior clause (ii), which amounts
will be deemed to be a loan to the Company attributable to the Class A-IT5
Collateral Sources; and (iv) all amounts specifically reserved as determined by
the Manager for working capital, capital improvements, payments of periodic
expenditures, debt service or other purposes attributable to the Class A-IT5
Collateral Sources.

“Funds Available for Class A-IT9 Distribution” means, with respect to the
applicable period of measurement:

(a)        the sum of (i) the gross cash receipts of the Company for such period
from all Class A-IT9 Collateral Sources, including, without limitation, all
revenues, interest, income and proceeds derived by the Company from operations
of Class A-IT9 Collateral Sources (other than Capital Contributions); (ii) all
cash amounts previously reserved by the Company originating from Class A-IT9
Collateral Sources, if the Manager determines that the specific purposes for
which such amounts were reserved are no longer applicable; and (iii) funds
released by the Manager from reserves; less the sum of:

(b)        (i) all operating costs and expenses of the Company payable for such
period and capital expenditures made, or reserved for, during such period
(without deduction, however, for any charges for depreciation or other expenses
not paid in cash, or expenditures from reserves) as allocated to the Class A-IT9
Interests proportionate to the Class A-IT9 Collateral Sources; (ii) all debt
service, including principal and interest, paid during such period on all
indebtedness of the Company attributable to the Class A-IT9 Collateral Sources;
(iii) all amounts paid by the Company to any and all Affiliates and
non-Affiliates under the Servicing Agreement attributable to the Class A-IT9
Collateral Sources, and any and all ancillary services arrangements, advancement
of funds arrangements, or performance of any guaranty of the obligations of the
Company or Affiliate of the Company, to the extent not paid under the prior
clause (ii), which amounts will be deemed to be a loan to the Company
attributable to the Class A-IT9 Collateral Sources; and (iv) all amounts
specifically reserved as determined by the Manager for working capital, capital
improvements, payments of periodic expenditures, debt service or other purposes
attributable to the Class A-IT9 Collateral Sources.

“Funds Available For Distribution” means the Funds Available for Class A-IT2
Distribution, the Funds Available for Class A-IT5 Distribution, the Funds
Available for Class A-IT9 Distribution and the Funds Available for Management
Class Distribution.

“Funds Available for Management Class Distribution” means, with respect to the
applicable period of measurement:

(a)        the sum of (i) the gross cash receipts of the Company for such period
from all Non-Class A Collateral Sources, including, without limitation, all
revenues, interest, income and proceeds derived by the Company from operations
of all Non-Class A Collateral Sources (other than Capital Contributions); (ii)
all cash amounts previously reserved by the Company originating

 

7

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                    June
30,12

 

from all Non-Class A Collateral Sources, if the Manager determines that the
specific purposes for which such amounts were reserved are no longer applicable;
and (iii) the proceeds of liquidation of the Non-Class A Collateral Sources in
accordance with this Agreement; less the sum of:

(b)        (i) all operating costs and expenses of the Company payable for such
period and capital expenditures made, or reserved for, during such period
(without deduction, however, for any charges for depreciation or other expenses
not paid in cash, or expenditures from reserves) as allocated to the Management
Class Interests proportionate to the Non-Class A Collateral Sources; (ii) all
debt service, including principal and interest, paid during such period on all
indebtedness of the Company attributable to the Non-Class A Collateral Sources;
(iii) all amounts paid by the Company to any and all Affiliates and
non-Affiliates under the Servicing Agreement attributable to the Non-Class A
Collateral Sources, and any and all ancillary services arrangements, advancement
of funds arrangements, or performance of any guaranty of the obligations of the
Company or Affiliate of the Company, to the extent not paid under the prior
clause (ii), which amounts will be deemed to be a loan to the Company
attributable to the Non-Class A Collateral Sources; and (iv) all amounts
specifically reserved as determined by the Manager for working capital, capital
improvements, payments of periodic expenditures, debt service or other purposes
attributable to the Non-Class A Collateral Sources.

“GAAP” means the United States generally accepted accounting principles as
promulgated by the Financial Accounting Standards Board and the rules of the
U.S. Securities and Exchange Commission, respectively, as in effect from time to
time.

“Good Reason” to terminate this Agreement shall be deemed to exist if: (i) the
Company is dissolved without consent of all Class A Interests; (ii) the Company
materially breaches this Agreement; (iii) insolvency proceedings are commenced
against the Company; or (iv) compulsory execution measures are levied against
the Interests held by the Class A Members. 

“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:

(a)        the Gross Asset Value of any property (other than cash) contributed
by a Member to the Company shall be such property’s gross fair market value, as
reasonably determined by a qualified professional valuator as of a recent date;

(b)        the Gross Asset Value of all assets of the Company shall be adjusted
to equal their respective gross fair market values as of the following dates:
(i) the acquisition of an additional interest in the Company by any new or
existing Member in exchange for more than a de minimus Capital Contribution;
(ii) the distribution by the Company to a Member of more than a de minimus
amount of Company assets as consideration for Interests in the Company; (iii)
the liquidation of the Company within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g); and (iv) in connection with the grant of an interest in
the Company (other than a de minimus interest) as consideration for the
provision of services to or for the benefit of the Company by an existing Member
or a new Member acting in a “member” capacity; provided, however, that
adjustments pursuant to clauses (i), (ii) and (iv) of this sentence shall be
made only if the Manager reasonably determines that such adjustments are
necessary or appropriate to reflect the relative economic interests of the
Members in the Company;

 

8

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                      June
30,12

 

 

(c)        the Gross Asset Value of any asset of the Company distributed to any
Member shall be the gross fair market value of such asset on the date of
distribution, as reasonably determined by the Manager;

(d)       the Gross Asset Values of any assets of the Company shall be
increased(or decreased) to reflect any adjustments to the adjusted tax basis of
such assets pursuant to Code Section 734(b) or Section 743(b), but only to the
extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and Section 4.1
hereof; provided, however, that Gross Asset Values shall not be adjusted
pursuant to this clause (d) to the extent the Manager reasonably determines that
an adjustment pursuant to clause (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (d);

(e)        If the Gross Asset Value of an asset has been determined or adjusted
pursuant to clause (a), (b) or (d) above, such Gross Asset Value shall
thereafter be adjusted in the same manner as would the asset’s basis for federal
income tax purposes except that in lieu of regular depreciation, amortization or
cost recovery deductions, the Company shall take into account adjustments for
Depreciation; and

(f)        For purposes of clarity, the Gross Asset Value with respect to the
initial Capital Contribution of each Class A Member shall be reduced by the face
value amount of the respective Note issued and delivered by the Parent to each
Class A Member in connection with the closing of the Exchange Agreement with
such Class A Member.

“In Kind” has the meaning set forth in Section 5.4 hereof.

“Indemnified Party” has the meaning set forth in Section 6.4(b) hereof.

“Interests” represent a Member’s equity ownership interest in the Company,
including any and all benefits to which the Member who holds such Interests may
be entitled as provided in this Agreement, together with all obligations of such
Member to comply with the terms and provisions of this Agreement. “Interest”
means any of the Interests.  Ownership of an Interest shall not represent any
direct right, title or interest of ownership by such Member in the real property
or personal property or any other assets owned by the Company, but shall
represent only an equity interest in the Company.

“IRS Notice” has the meaning set forth in Section 4.10(a) hereof.

“IT-2 Exchange Agreement” means that certain Exchange Agreement, dated as of
even date herewith, by and among Compartment IT2, LP, a Georgia Limited
Partnership, by action of IAM US, LLC, a Delaware limited liability company, its
General Partner, the Company, and Infratrust Zwei GmbH & CO. KG by action of IAM
Infrastructure Asset Management GmbH, attached hereto as Exhibit A‑IT2. 

“IT-5 Exchange Agreement” means that certain Exchange Agreement, dated as of
even date herewith, by and among Compartment IT5, LP, a Georgia Limited
Partnership, by action of IAM US, LLC, a Delaware limited liability company, its
General Partner, the Company, and Infratrust Fünf GmbH & CO. KG by action of IAM
Infrastructure Asset Management GmbH, attached hereto as Exhibit A‑IT5. 

“IT-9 Exchange Agreement” means that certain Exchange Agreement, dated as of
even date herewith, by and among Compartment IT9, LP, a Georgia Limited
Partnership, by action of IAM

 

9

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                                June
30,12

 

US, LLC, a Delaware limited liability company, its General Partner, the Company,
and BAC InfraTrust Premium Neun GmbH & Co. KG by action of IAM Infrastructure
Asset Management GmbH, attached hereto as Exhibit A‑IT9.  

“IT-2 PAASP” means the Partnership Agreement for an Atypical Silent Partnership,
dated as of February 9, 2010, between InfraTrust Zwei GmbH & Co. KG and the
Company, terminating as of even date herewith in accordance with the IT-2
Exchange Agreement.

“IT-5 PAASP” means the Partnership Agreement for an Atypical Silent Partnership,
dated as of December 21, 2010, between InfraTrust Fünf GmbH & Co. KG and the
Company, terminating as of even date herewith in accordance with the IT-5
Exchange Agreement.

“ITP-9 PAASP” means the Partnership Agreement for an Atypical Silent
Partnership, dated as of February 26, 2010, between BAC InfraTrust Premium Neun
GmbH & Co. KG and the Company, terminating as of even date herewith in
accordance with the IT-9 Exchange Agreement.

“Liquidating Event” has the meaning set forth in Section 11.1 hereof.

“Management Interests” means the Interests of the Company which are issued to
the Management Member in exchange for such Member’s Capital Contributions, if
any, to the Company made on account of such Interests, having the attributes,
rights and limitations of Management Interests as defined in this Agreement and
subject to all terms and conditions of this Agreement.

“Management Member” means a Member who owns the Class of Management Interests in
the Company.

“Management Percentage Interest” means, for any Member, the number of Management
Interests held by such Member divided by the total number of issued and
outstanding Management Interests of the Company. Each Member’s Management
Percentage Interest is set forth on Schedule A as it may be changed from time to
time pursuant to the terms hereof.

“Manager” means the Manager of the Company set forth on the signature page
hereto.

“Members” means, collectively, the Class A Members, the Management Member, and
any Person who becomes a Member pursuant to the terms of this Agreement and who
has not ceased to be a Member pursuant to the terms of this Agreement, and
“Member” means each such Person individually.

“Non-Class A Collateral Sources” means any and all assets and liabilities of the
Company and its Subsidiaries which are not attributable to, or derived from,
Class A Collateral Sources.

“Note” means the respective promissory note issued to each of the Class A
Members, in the respective form attached as Exhibit B-IT2, Exhibit B-IT5, and
Exhibit B-IT9. 

“Notice” has the meaning set forth in Section 13.3 hereof.

“Parent” means CIG Wireless Corp., a Nevada corporation.

“Percentage Interest” means, for any Member, the number of Interests held by
such Member divided by the total number of issued and outstanding Interests of
the Company.

“Permitted Transfer” means any one of the following solely with respect to the
transfer of Class A Interests and Management Interests: (a) with respect to a
Member that is a corporation, partnership or limited liability company, a
Transfer of all or a portion of such Member’s Interests

 

10

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                                June
30,12

 

to the members of such corporation, partners of such partnership or the members
of such limited liability company; and (b) any Transfer by a Member of Interests
to another Member. Each Member shall be solely responsible for any and all tax
consequences to him, her or it resulting from any Permitted Transfers under this
Agreement.

“Permitted Transferee” shall mean a Transferee of any Interest in a Permitted
Transfer.

“Person” means any individual, sole proprietorship, general partnership, limited
partnership, corporation, business trust, trust, joint venture, limited
liability company, association, joint stock company, bank, unincorporated
organization or any other form of entity.

“Profits” and “Losses” means, for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for such Fiscal Year or other
period, determined in accordance with Code Section 703(a) (but including in
taxable income or loss, for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Code Section 703(a)(1)),
with the following adjustments:

(a)        any income of the Company exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;

(b)        any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Profits or Losses pursuant to this definition shall be subtracted from
such taxable income or loss;

(c)        in the event the Gross Asset Value of any Company asset is adjusted
pursuant to this Agreement (including to reflect “Book Gain” or “Book Loss”
determined pursuant to Section 11.2(b)), the amount of such adjustment shall be
treated as gain or loss from the disposition of such asset in the period that
such adjustment occurs for purposes of computing Profits or Losses;

(d)       gain or loss resulting from any disposition of property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e)        in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year;

(f)        to the extent an adjustment of the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or (4) to be taken into
account in determining Capital Accounts as a result of a distribution other than
in liquidation of a Member’s Interests, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset for purposes of computing Profits or Losses and
adjusting the Members’ Capital Accounts; and

(g)        notwithstanding any other provision of this paragraph, any items
which are specially allocated pursuant to Section 4.3 or Section 4.5 hereof
shall not be taken into account in computing Profits or Losses.

 

 

11

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                      June
30,12

 

“Property” means all real and personal property acquired by the Company and any
improvements thereto and shall include both tangible and intangible property.

“Regulation” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

“Regulatory Allocations” has the meaning set forth in Section 4.5 hereof.

 “Section 754 Election” has the meaning set forth in Section 4.9 hereof.

“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations. Any reference herein to a specific section, rule or regulation of
the Securities Act shall be deemed to include any corresponding provision of
future law.

“Securities” means equity securities of the Company (including, without
limitation, any Interests) and any Subsidiary, whether now or hereafter issued,
and any Convertible Securities. The term “Security” shall mean any one of the
Securities.

“Servicing Agreement” means the servicing agreement as defined in the Credit
Agreement.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (b) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interests thereof entitled to
control the board of managers, general partner or similar governing body of such
entity is at the time owned or controlled, directly or indirectly, by any Person
or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any manager, managing director or general
partner of such limited liability company, partnership, association or other
business entity.

“Successor” has the meaning set forth in Section 11.3 hereof.

“Tax Matters Partner” means the holder of the Management Interests, who shall be
the “tax matters partner” as set forth in Code Section 6231(a)(7).

“Termination Conversion” has the meaning set forth in Section 10.5(a)(i) hereto.

“Termination Distribution” has the meaning set forth in Section 10.5(a) (ii)
hereto.

“Towers” means wireless, broadcast or communications towers or communications
facilities.

“Trading Value” means the product of (x) the aggregate number of shares of
Common Stock issued to the respective Class A Member upon conversion by such
Class A Member of its Class A Interests; and (y) the prior twenty (20) trading
days’ volume weighted average price per share of the Common Stock determined as
of the effectiveness of such Conversion Date.

 

12

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                        June
30,12

 

“Transfer” means, as a noun, any voluntary or involuntary transfer, sale,
pledge, hypothecation, the discretionary or obligatory distribution from a
trust, or other disposition or encumbrance and, as a verb, voluntarily or
involuntarily to transfer, sell, exchange, pledge, hypothecate, distribute from
a trust or otherwise dispose of or encumber, including, without limitation, the
distribution of any Interest by a Person that is a legal entity to its
shareholders, members, partners or other beneficiaries upon such Person’s
liquidation or dissolution, by means of a dividend or otherwise.

“Transferee” means any Person who has acquired or purported to acquire (as the
context may require) an interest in the Interests of a Member.

“Transferor” means any Person who has Transferred or purported to Transfer (as
the context may require) an interest in his, her or its Interests.


1.2              INTERPRETATION.   

Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be
computed, unless otherwise specifically provided herein, in accordance with GAAP
consistently applied.  That certain terms or computations are explicitly
modified by the phrase “in accordance with GAAP” shall in no way be construed to
limit the foregoing.  The words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole, as the same may from
time to time be amended, modified or supplemented, and not to any particular
section, subsection or clause contained in this Agreement unless otherwise
specifically provided herein.  The words “including” and “include” and other
words of similar import shall be deemed to be followed by the phrase “without
limitation” and shall not be limited by any enumeration or otherwise. References
to the plural include the singular and the plural.  Every covenant, term and
provision of this Agreement shall be construed simply according to its fair
meaning and not strictly for or against the Company or any Manager or Member. 
For the purpose of this Agreement, any definition incorporating, by reference to
the Code or the Regulations, the term “partner” or “partnership” shall mean
“Member” or “LLC,” respectively.  No provision hereof is to be interpreted for
or against any party because that party or that party’s legal representative or
counsel drafted such provision.  All pronouns and any variations thereof shall
be deemed to refer to masculine, feminine or neuter, singular or plural, as the
identity of the Person or Persons may require.


ARTICLE II - THE COMPANY


2.1              ORGANIZATION. 

The Company has been organized as a Delaware limited liability company pursuant
to the provisions of the Act and upon the terms and conditions set forth in this
Agreement.


2.2              COMPANY NAME.

The name of the Company is “Communications Infrastructure Group, LLC” and all
business of the Company shall be conducted in such name or such other name as
the Manager shall determine, subject to all other terms and conditions set forth
in this Agreement.  The Company shall hold all of its Property in the name of
the Company and not in the name of any Member and no Member shall have any claim
to such Property.


 

 

13

--------------------------------------------------------------------------------

 

 

 



Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                             June
30,12

 

 


 


 


2.3              COMPANY AUTHORITY. 

The Company shall have full power and authority to engage in any lawful act or
activity for which limited liability companies may be formed under the Act and
may engage in any and all legal activities which are within the scope of such
authority.  


2.4              PRINCIPAL PLACE OF BUSINESS. 

The principal place of business of the Company shall be 5 Concourse Parkway,
Suite 3100, Atlanta, GA 30328, or such other location as may be designated by
the Manager from time to time.


2.5              DURATION.   

The Company commenced on the date on which the Certificate of Formation were
filed in the office of the Secretary of State of Delaware in accordance with the
Act and shall continue until it is wound up and liquidated and its business is
completed as provided in Article 13 hereof.


2.6              FILINGS; AGENT FOR SERVICE OF PROCESS.

(a)        The Certificate of Formation has been filed in the office of the
Secretary of State of Delaware in accordance with the provisions of the Act. 
The Manager shall be responsible for, and shall take any and all other actions
reasonably necessary to perfect and maintain, the status of the Company under
the laws of the State of Delaware, including causing amendments to the
Certificate of Formation to be filed whenever required by the Act.  Such
Certificate of Formation and amendments shall be executed by any Person
authorized by the Manager to do so.

(b)        The Manager shall be responsible for, and shall cause to be executed
and filed, such forms or certificates and shall take any and all other actions
as may be reasonably necessary to perfect and maintain the status of the Company
under the laws of any other states or jurisdictions in which the Company engages
in business.

(c)        The registered agent for service of process on the Company in the
State of Delaware, and the address of such registered agent, shall be National
Corporate Research, Ltd., 615 South Dupont Hwy., Dover, DE 19901.  The Manager
may change the registered agent and appoint successor registered agents.


2.7              NO STATE LAW PARTNERSHIP. 

The Members intend that the Company not be a partnership (including, without
limitation, a limited partnership) or joint venture, and that no Member be a
partner or joint venturer of any other Member by virtue of this Agreement, for
any purposes other than as set forth in the last sentence of this Section 2.7,
and neither this Agreement nor any other document entered into by the Company or
any Member relating to the subject matter hereof shall be construed to suggest
otherwise.  The Members intend that the Company shall be treated as a
partnership for federal and, if applicable, state or local income tax purposes,
and that each Member and the Company shall file all tax returns and shall
otherwise take all tax and financial reporting positions in a manner consistent
with such treatment.


2.8              BUSINESS PURPOSE. 

The business purposes of the Company shall be to conduct business, directly or
through its Subsidiaries, in the United States of America, of the development
and leasing of telecommunications Towers and related facilities, including,
without limitation, identification of possible locations for Towers; development
of potential locations for Towers; erection and leasing

 

14

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                             June
30,12

 

of Towers to telecommunications companies and other lessees; service and
maintenance for the Company’s own Towers and Towers managed by third parties;
brokerage, sales, and commercial dealings concerning poles and similar operating
equipment; and sales of further products and services developed by the Company,
in accordance with the Schedule B hereto setting forth the Assets and Investment
Criteria qualified for acquisition; and to enter into any and all agreements
related to the Credit Agreement and to take any and all actions related thereto,
including, without limitation, the guarantee of all obligations under the Credit
Agreement and pledge of assets of the Company and its Subsidiaries as collateral
thereto, and the consent to any and all security agreements and servicing
arrangements in connection therewith, and including further, any and all
activities ancillary or related to any of the foregoing, including without
limitation the items expressly permitted in the last sentence of Section 6.2 
hereof (collectively, the “Business Purpose”).   


ARTICLE III - CAPITAL CONTRIBUTIONS; ADDITIONAL FINANCING;
CONTRIBUTIONS & VOTING


3.1              MEMBERS.   

The names, addresses, Capital Contributions, Management Percentage Interests,
Management Interests and Class A Interests are set forth on Schedule A hereto. 
The Manager shall update Schedule A from time to time to reflect any changes to
the information set forth thereon.  The Class A Members shall have no direct
claims of any nature or kind on the assets of the Company or any of its
Subsidiaries other than as set forth in this Agreement. 


3.2              INTERESTS. 

(a)        The Company has four Classes of Member Interests, as defined in
Article 1 of this Agreement:

(i)                 The Class A-IT2 Interests;

(ii)               The Class A-IT5 Interests;

(iii)             The Class A-IT9 Interests; and

(iv)             The Management Interests.

(b)        Assuming that the Interests constitute “securities” within the
meaning of the Securities Act, which neither the Company nor any Member admits,
each Member represents and warrants to the Company as follows:

(i)         the Securities being acquired by such Member pursuant to this
Agreement or otherwise will be acquired for such Member’s own account and not
with a view to, or intention of, distribution thereof in violation of the
Securities Act or any applicable state securities laws, and the Securities will
not be disposed of in contravention of the Securities Act or any applicable
state securities laws;

(ii)        such Member is sophisticated in financial matters and is able to
evaluate the risks and benefits of decisions respecting the investment in the
Securities and is either (A) an executive officer of the Company or a Subsidiary
or Affiliate thereof or is a service provider knowledgeable about the Company
and its Subsidiaries or (B) an “accredited investor” as such term is defined
under the Securities Act and the rules and regulations promulgated thereunder;

 

15

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                                   June
30,12

 

(iii)       such Member is able to bear the economic risk of his, her or its
investment in the Securities for an indefinite period of time because the
Securities have not been registered under the Securities Act or applicable state
securities laws and are subject to substantial restrictions on transfer set
forth herein and, therefore, cannot be sold unless subsequently registered under
the Securities Act and applicable state securities laws or an exemption from
such registration is available and in compliance with such restrictions on
transfer;

(iv)       such Member has had an opportunity to ask questions and receive
answers concerning the terms and conditions of the offering of the Securities
and has had full access to such other information concerning the Company and its
Subsidiaries and Affiliates as he, she or it has requested;

(v)        such Member has received and carefully read a copy of this Agreement.
This Agreement and each of the other agreements contemplated hereby to be
executed by such Member (including any Equity Agreement) constitute the legal,
valid and binding obligation of such Member, enforceable in accordance with
their terms, and the execution, delivery and performance of this Agreement and
such other agreements do not and will not conflict with, violate or cause a
breach of any agreement, contract or instrument to which such Member is a party
or any judgment, order or decree to which such Member is subject or create any
conflict of interest with the Company or any of its Subsidiaries or Affiliates,
or any of their present or former customers;

(vi)       such Member is a resident of the state or country, or has its
principal place of business in the state or country, set forth under his, her or
its name on Schedule A  attached hereto; and

(vii)      such Member has been given the opportunity to consult with
independent legal counsel regarding his, her or its rights and obligations under
this Agreement and has consulted with such independent legal counsel regarding
the foregoing (or, after carefully reviewing this Agreement, has freely decided
not to consult with independent legal counsel), fully understands the terms and
conditions contained herein and therein and intends for such terms to be binding
upon and enforceable against him, her or it.


3.3              ADDITIONAL FINANCING. 

The sums of money required to finance the business and affairs of the Company
shall be derived from the Capital Contributions made by the Members to the
Company, from funds generated from the operation and the business of the
Company, from dividends distributed to the Company by any of its Subsidiaries
and from any loans or other indebtedness which the Manager may approve for the
Company. Voluntary Capital Contributions from a Member may be made on such terms
as such Member and the Manager shall agree.  In such event, (i) all Members
shall be diluted in an equal manner with respect to such issuance, subject to
differences in rights and preferences of different classes, groups and series of
Securities, and (ii) the Manager shall have the power to amend this Agreement
and/or Schedule A hereto to reflect such additional issuances and dilution and
to make any such other amendments as it deems necessary or desirable to reflect
such additional issuances (including, without limitation, amending this
Agreement to increase the number of Securities of any class, group or series, to
create and issue a new class, group or series of Securities and to add the terms
of such new class, group or series, including economic and governance rights
which may be different from, senior to or more favorable than the other existing
Securities), in each case without the approval or consent of

 

 

16

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                       June
30,12

 

any other Person.  Any Person who acquires Securities may be admitted to the
Company as a Member pursuant to the terms of Section 13.2.  In connection with
any issuance of Interests, the Person who acquires such Interests shall execute
a counterpart to this Agreement, accepting and agreeing to be bound by all terms
and conditions hereof, and shall enter into such other documents, instruments
and agreements to effect such purchase and evidence the terms and conditions
thereof (including transfer restrictions) as are required by the Manager (each,
an “Equity Agreement”).  Each Person who acquires Interests shall in exchange
for such Interests make a Capital Contribution to the Company in accordance with
such Person’s Equity Agreement or, if none, in an amount to be determined by the
Manager in its sole discretion (which may be zero).


3.4              OTHER MATTERS.

(a)        Each Member shall have the right to withdraw a portion of Profits
allocated to such Member in accordance with Section 4.2 and 5.2(a), provided
that the balance of the Capital Account does not become negative and there is
sufficient liquidity, provided, however, such withdrawal request shall in each
case require Manager consent, which consent can be withheld for any reason in
the sole discretion of the Manager.  Except as otherwise provided in this
Agreement, no Member shall demand or receive a return of his, her or its Capital
Contributions from the Company.  Under circumstances requiring a return of any
Capital Contributions, no Member shall have the right to receive property other
than cash except as may be specifically provided herein.

(b)        No Member shall receive any interest or drawing with respect to his,
her or its Capital Contributions or his, her or its Capital Account, except to
the extent, if any, as otherwise expressly provided in this Agreement.

(c)        No Member shall at any time be required to restore a deficit balance
in his, her or its Capital Account, except as expressly required by the Act or
this Agreement.

(d)       No Class A Member shall assign or pledge their respective Class A
Interests without prior written consent of the Manager.  Breach of this Section
3.4(d) shall constitute cause for termination of this Agreement by the Company
with respect to such Member.


3.5              VOTING.   

(a)        Except as otherwise expressly provided in this Agreement, only the
Member holding the Management Interests shall have voting power and authority of
the Members over the Company.  The Class A Interests shall not have any voting
powers, except with respect to the matters expressly reserved to the vote of
Class A Interests, and any amendments, changes or modifications of the rights of
the Class A Interests set forth herein.

(b)        Notwithstanding anything to the contrary in this Agreement, the
Company shall require the unanimous consent of all Class A Interests, each
voting exclusively as separate classes of Interests, prior to the effectiveness
of any of the following actions or matters, even if only some of the Company’s
assets are affected by such matters:

(i)                 Change in the Business Purpose;

(ii)               Any limitation imposed upon the Manager to manage the Company
for the Business Purpose or related activities of the Company in respect of the
ownership, operation and maintenance of the wireless, broadcast or
communications Towers

 

17

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                     June
30,12

 

or facilities owned by Company and its Subsidiaries, and activities incidental
thereto;

(iii)             Changes in form of the Company;

(iv)             Mergers, or demergers of the Company involving the Business
Purpose;

(v)               Discontinuation of all or any part of the Business Purpose;

(vi)             Acquisition of shares in other enterprises except Subsidiaries
of the Company;

(vii)           Acceptance of additional Members in the Company; or

(viii)         Cessation of the preservation of the existence of the Company as
a legal entity.


ARTICLE IV - ALLOCATIONS 


4.1              CAPITAL ACCOUNTS.

(a)        A separate Capital Account shall be maintained for each Member in
accordance with the following provisions:

(i)         To each Member’s Capital Account there shall be credited (A) such
Member’s Capital Contributions and (B) the Profits and any items in the nature
of income or gain which are allocated to such Member pursuant to Sections 4.2,
4.3  or 4.5 hereof; and

(ii)        To each Member’s Capital Account there shall be debited (A) the
amount of cash and the Gross Asset Value of any property distributed to such
Member (net of liabilities that the Member assumes or takes subject to) pursuant
to any provision of this Agreement, and (B) the Losses and any items in the
nature of loss or deduction which are allocated to such Member pursuant to
Sections 4.2, 4.3  or 4.5  hereof.

(b)        The initial Capital Accounts (and the balances therein) as of the
date hereof shall be set forth on Schedule A. 

(c)        Except as otherwise expressly provided herein, in the event all or a
portion of any Interest is Transferred in accordance with the terms of this
Agreement, the Transferee shall succeed to that portion of the Capital Account
balance, as the case may be, of the Transferor attributable to the Interest(s)
transferred.

(d)       The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulations.  In the event the Manager shall reasonably
determine that it is prudent to modify the manner in which such Capital
Accounts, or any debits or credits thereto (including, without limitation,
debits or credits relating to liabilities which are secured by contributed or
distributed property or which are assumed by the Company or any Member), are
computed in order to comply with such Regulations, the Manager may make such
reasonable modification, provided that it is not likely to have a material
economic effect on any Member. The Manager also shall (i) make any adjustments
that are necessary or appropriate to maintain the proper proportions of the
Capital Accounts of the Members and the amount of Company capital reflected on
the Company’s balance sheet, as computed for book purposes, in accordance  with 
Regulations  Section 1.704-

 

 

18

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                    June
30,12

 

1(b)(2)(iv)(q),  and (ii) make  any  appropriate modification in the event
unanticipated events might otherwise cause this Agreement not to comply with
Regulations Section 1.704-1(b).


4.2              PROFITS AND LOSSES; CAPITAL ACCOUNT ADJUSTMENTS.  

The Capital Account of each such Member shall be adjusted to equal (i) the
amount that would be distributed to such Member in accordance with Article 5
herein, determined as if (A) the Company were to liquidate all of its assets at
Gross Asset Values (except that any Company asset that is actually sold or
otherwise exchanged in such Fiscal Year shall be treated as if sold for an
amount of cash equal to the sum of (1) the amount of any net cash proceeds
actually received by the Company in connection with such disposition and (2) the
Fair Market Value of any property actually received by the Company in connection
with such disposition); (B) all of the Company’s liabilities were satisfied
(limited with respect to each nonrecourse liability to the Gross Asset Value of
the assets securing such liability); and (C) the net assets of the Company were
distributed in accordance with Section 5.2(a), minus (ii) the sum of (x) such
Member’s share of minimum gain (as determined according to Treasury Regulation
Section 1.704-2(g)), (y) such Member’s partner nonrecourse debt minimum gain (as
defined in Treasury Regulation Section 1.704-2(i)(3)) and (z) the amount, if
any, that such Member is obligated to contribute to the Company as of the last
day of such Fiscal Year (or for which such Member otherwise would be liable
under the terms of the Act).


4.3              SPECIAL ALLOCATIONS. 

The provisions of the Regulations promulgated under Code Section 704(b) relating
to qualified income offset, minimum gain chargeback, minimum gain chargeback
with respect to partner nonrecourse debt, allocations of nonrecourse deductions,
allocations with respect to partner nonrecourse debt, and limitations on
allocations of Losses relating to a partner’s adjusted capital account deficit
are hereby incorporated by reference and shall be applied to the allocation of
income, gain, loss and deduction in the manner provided in such Regulations;
provided, however, that (a) nonrecourse deductions shall be allocated among the
Members in a manner consistent with Regulation Section 1.704-2(b)(1), as
reasonably determined by the Manager, and (b) to the extent possible and as
provided in Section 4.5, such items shall be allocated among the Members to
eliminate the effect of allocations as contemplated under this Section 4.3 that
are inconsistent with the economic arrangement of the Members.


4.4              OTHER ALLOCATION RULES. 

For purposes of determining the Profits, Losses or any other items allocable to
any period, Profits, Losses and any such other items shall be determined on a
daily, monthly or other basis, as determined by the Manager using any convention
permitted under Code Section 706 and the Regulations thereunder and selected by
the Manager.  


4.5              CURATIVE ALLOCATIONS. 

The allocations set forth in Section 4.3 hereof (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Regulations.  It is the
intent of the Members that, to the extent possible, all Regulatory Allocations
shall be offset either with other Regulatory Allocations or with special
allocations of other items of Company income, gain, loss or deduction pursuant
to this Section 4.5.  Therefore, notwithstanding any other provision of this
Article 4 (other than the Regulatory Allocations), the Manager shall make such
offsetting special allocations of Company income, gain, loss or deduction in
whatever manner it reasonably

 

19

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                             June
30,12

 

determines appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balances are, to the extent possible, equal to the
Capital Account balances such Member would have had if the Regulatory
Allocations were not part of this Agreement and all Company items were allocated
pursuant to Section 4.2.  In exercising its discretion under this Section 4.5,
the Manager shall take into account future Regulatory Allocations under Section
4.3 that, although not yet made, are likely to offset other Regulatory
Allocations previously made under Section 4.3.  


4.6              ALLOCATION OF TAXABLE INCOME AND LOSS. 

For federal income tax purposes, items of income, loss, gain and deduction shall
be allocated as nearly as possible to the manner in which such items are
allocated for purposes of determining Capital Accounts pursuant to Sections 4.2,
4.3  and 4.5.  


4.7              CODE SECTION 704(C). 

In accordance with Code Section 704(c) and the Regulations  thereunder, 
income,  gain,  loss  and  deduction  with  respect  to  any  property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members so as to take account of a variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Gross Asset Value pursuant to the "remedial method."  In the
event the Gross Asset Value of any Company asset is adjusted, subsequent
allocations of income, gain, loss and deduction with respect to such asset shall
take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder pursuant to the
"remedial method.”  Any elections or other decisions relating to such
allocations shall be made by the Manager in any manner that reasonably reflects
the purpose and intention of this Agreement.  Allocations pursuant to this
Section 4.7 are solely for purposes of federal, state and local income taxes and
shall not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Profits, Losses, other items or distributions
pursuant to any provision of this Agreement.  


4.8              ALLOCATIONS UPON THE OCCURRENCE OF CERTAIN EVENTS. 

For purposes of determining any adjustments to Capital Accounts upon the
occurrence of the events described below, there shall be an interim closing of
the books of account of the Company as of, or a daily proration of items for the
month (but not any longer period) that includes (as the Manager shall
determine), the day before the date of each admission thereto of Additional
Members, or redemption of Interests pursuant to Article 11 or additional Capital
Contributions made pursuant to Section 3.3 and at such other times as the
Manager shall determine are required by good accounting practices or may be
appropriate under the circumstances.


4.9              SECTION 754 ELECTION. 

If requested by the Manager, the Company shall make a Section 754 Election (as
defined below).  All of the tax items resulting from an election under Code
Section 754 and any corresponding provision of state or local income tax laws
(collectively, a “Section 754 Election”) (including, without limitation,
additional amortization deductions, if any) in connection with any Transfer
described in Code Section 743(a) involving Interests or portions thereof shall
be allocated to the Member treated as the “transferee partner” in connection
with such Transfer in accordance with Code Section 743(b).


 

20

--------------------------------------------------------------------------------

 
 


COMMUNICATIONS INFRASTRUCTURE GROUP, LLC - AMENDED & RESTATED OPERATING
AGREEMENT                                                                                                                                                                          JUNE
30,12


 


4.10          SAFE HARBOR ELECTION.

(a)        By executing this Agreement, each Member authorizes (if the Manager
so chooses) the Company to elect to have the “Safe Harbor” described in the
proposed Revenue Procedure set forth in Internal Revenue Service Notice 2005-43
(the “IRS Notice”) apply to any interest in the Company transferred to a service
provider by the Company on or after the effective date of such Revenue Procedure
in connection with services provided to the Company. For purposes of making such
Safe Harbor election, the Tax Matters Partner is hereby designated as the
“partner who has responsibility for federal income tax reporting” by the Company
and, accordingly, execution of such Safe Harbor election by the Tax Matters
Partner constitutes execution of a “Safe Harbor Election” in accordance with
Section 3.03(1) of the IRS Notice. The Company and each Member hereby agree to
comply with all requirements of the Safe Harbor described in the IRS Notice,
including, without limitation, the requirement that each Member shall prepare
and file all U.S. federal income tax returns reporting the income tax effects of
each “Safe Harbor Partnership Interest” issued by the Company in a manner
consistent with the requirements of the IRS Notice. A Member’s obligations to
comply with the requirements of this Section 4.10, shall survive such Member’s
ceasing to be a Member of the Company and/or the termination, dissolution,
liquidation and winding up of the Company, and, for purposes of this Section
4.10, the Company shall be treated as continuing in existence.

(b)        Each Member authorizes the Manager to amend this Section 4.10 to the
extent necessary to achieve substantially the same tax treatment with respect to
any interest in the Company transferred to a service provider by the Company in
connection with services provided to the Company as set forth in Section 4 of
the IRS Notice (e.g., to reflect changes from the rules set forth in the IRS
Notice in subsequent Internal Revenue Service guidance); provided  that  such
amendment is not materially adverse to any interest in the Company attributable
to a Class A Interest or Management Interest of a Member (as compared with the
after-tax consequences that would result if the provisions of the IRS Notice
applied to all interests in the Company transferred to a service provider by the
Company in connection with services provided to the Company).


ARTICLE V - DISTRIBUTIONS 


5.1              DISTRIBUTION FOR TAXES. 

Subject to the provisions of the last sentence of Section 5.5, and so long as
the Company is treated as a partnership for federal and state income tax
purposes, the Company shall make distributions from the respective Funds
Available for Distribution of each Class, if any, only to the respective Members
of each such Class, with respect to each Fiscal Year of the Company in an amount
that equals:

(a)        The amount of taxable income allocable to the Members of such Class
in respect of such Fiscal Year, net of taxable losses allocated to the Members
of such Class in prior Fiscal Years not previously taken into account under this
Section 5.1 (in each case disregarding allocations of any items attributable to
“built-in” Section 704(c) gain or loss with respect to contributed or revalued
property), multiplied by

(b)        The combined maximum federal, state and local income tax rate to be
applied with respect to such taxable income (calculated by using the highest
maximum combined marginal federal, state

 

21

--------------------------------------------------------------------------------

 
 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                           June
30,12

 

and local income tax rates to which any Member of such Class (or any of its
owners) may be subject and taking into account the character of such taxable
income and the deductibility of state income tax for federal income tax
purposes), and such distribution for Taxes shall be made to the Members of such
Class in the same proportions that such taxable income was allocated to the
Members of such Class during such Fiscal Year.  Distributions for Taxes shall be
treated as an advance of, and shall therefore reduce, amounts otherwise
distributable to the Members of each such Class pursuant to Section 5.2.  


5.2              DISTRIBUTIONS.  

(a)        The Manager shall make distributions to the Members:

(i)         First,

(A)       from Funds Available for Class A-IT2 Distribution, the Class A-IT2
Performance Preference thereof to the Members holding Class A-IT2 Interests, in
proportion to their respective ownership of Class A-IT2 Interests;

(B)       from Funds Available for Class A-IT5 Distribution, the Class A-IT5
Performance Preference thereof to the Members holding Class A-IT5 Interests, in
proportion to their respective ownership of Class A-IT5 Interests;

(C)       from Funds Available for Class A-IT9 Distribution, the Class A-IT9
Performance Preference thereof to the Members holding Class A-IT9 Interests, in
proportion to their respective ownership of Class A-IT9 Percentage Interests;

(ii)        Second,

(A)       from remaining Funds Available for Class A-IT2 Distribution, eighty
percent (80%) of such amounts thereof to the Members holding Class A-IT2
Interests, in proportion to their respective ownership of Class A-IT2 Interests;

(B)       from remaining Funds Available for Class A-IT5 Distribution, eighty
percent (80%) of such amounts thereof to the Members holding Class A-IT5
Interests, in proportion to their respective ownership of Class A-IT5 Interests;

(C)       from remaining Funds Available for Class A-IT9 Distribution, eighty
percent (80%) of such amounts thereof to the Members holding Class A-IT9
Interests, in proportion to their respective ownership of Class A-IT9 Percentage
Interests;

(iii)       Third, upon a Liquidating Event:

(A)       One Hundred Percent (100%) of the Class A-IT2 Liquidation Preference
to the Members holding Class A-IT2 Interests, in proportion to their respective
ownership of Class A-IT2 Interests;

(B)       One Hundred Percent (100%) of the Class A-IT5 Liquidation Preference
to the Members holding Class A-IT5 Interests, in proportion to their respective
ownership of Class A-IT5 Interests;

(C)       One Hundred Percent (100%) of the Class A-IT9 Liquidation Preference
to the Members holding Class A-IT9 Interests, in proportion to their respective
ownership of Class A-IT9 Interests; and

 

22

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                           June
30,12

 

(iv)       Fourth,

To the Management Member, (A) twenty percent (20%) of the respective Class A-IT2
Funds Available for Distribution, Class A-IT5 Funds Available for Distribution
and Class A-IT9 Funds Available for Distribution; and (B) one hundred percent
(100%) of the Funds Available for Management Class Distribution.   

(b)        No Member shall have any right, title or interest to any
distributions or participations of the Company except from the respective Funds
Available for Distribution applicable to the specific Class in which such Member
holds its Interests in the Company, except for the Management Interests which
shall have such rights of additional participation but only to the extent set
forth under Section 5.2(a)(iv) above.  

(c)        All Profits shall be distributed and payable to the Members within
one hundred twenty (120) days after the end of each fiscal year or as soon as
reasonably possible following completion of the annual audit of the Parent.


5.3              RESERVE ACCOUNTS. 

The Company may maintain such reserve accounts as the Manager deems necessary
for known existing and future obligations in the conduct of the business of the
Company.


5.4              DISTRIBUTIONS IN KIND. 

To the extent that the Manager authorizes any distribution pursuant to Section
5.2 that consists of a consideration of a type or in a form other than cash (“In
Kind”), including, without limitation, any and all goodwill to the extent
distributable, the types and forms of such consideration shall be allocated in
the same manner as set forth in Section 5.2, in the proportions and amounts
provided for therein, provided, however:

(i)         any and all distributions In Kind to Members holding Class A‑IT2
Interests may only be made from Class A-IT2 Collateral Sources; and any and all
distributions from the Class A-IT2 Collateral Sources may only be made in
accordance with Section 5.2(a) to the holders of Class A‑IT2 Interests; 

(ii)        any and all distributions In Kind to Members holding Class A‑IT5
Interests may only be made from Class A-IT5 Collateral Sources; and any and all
distributions of the Class A-IT5 Collateral Sources may only be made in
accordance with Section 5.2(a) to the holders of Class A‑IT5 Interests;  

(iii)       any and all distributions In Kind to Members holding Class A‑IT9
Interests may only be made from Class A-IT9 Collateral Sources; and any and all
distributions of the Class A-IT9 Collateral Sources may only be made in
accordance with Section 5.2(a) to the holders of Class A‑IT9 Interests; and

(iv)       any and all distributions In Kind to Members holding Management
Interests may only be made from Class A Collateral Sources to the limited extent
otherwise subject to distribution under Section 5.2(a)(iv) to the Management
Member and from Non-Class A Collateral Sources.


5.5              WITHHOLDING.   

All amounts withheld pursuant to the Code or any provision of any state or local
law with respect to any distribution, allocations, or payments to the Members
shall be treated as amounts

 

23

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                    June
30,12

 

distributed to such Members pursuant to this Article 5 for all purposes of this
Agreement.  The Company is authorized to withhold from distributions, or with
respect to allocations or payments, to the Members and to pay over to any
federal, state or local government any amounts required to be so withheld
therefrom or with respect thereto pursuant to the Code or any provision of any
other federal, state or local law and shall allocate such amounts to those
Members with respect to which such amounts were withheld.


ARTICLE VI - MANAGEMENT 


6.1              MANAGEMENT.   

Except where the approval of the Members is required by this Agreement or by
nonwaivable provisions of the Act, the business and affairs of the Company shall
be managed solely by the Manager.  Except as otherwise provided herein, the
Manager shall have full and complete authority, power and discretion to manage
and control the business, affairs and properties of the Company, to make all
decisions regarding those matters and to perform any and all other acts or
activities customary or incident to the management of the Company’s business. 
The Manager serving the Company effective as of the date hereof is set forth on
the signature page hereto.  The Manager may at its sole discretion appoint
individuals to serve as officers of the Company, with or without such titles as
the Manager may elect, including the titles of President, Vice President,
Treasurer, and Secretary, to act by and on behalf of the Company with such power
and authority as the Managing Member may delegate in writing to any such
persons.  Each such officer shall serve at the pleasure of the Manager and may
be appointed or removed at any time for any reason.  The Manager shall serve
until the earliest to occur of its resignation or removal.  The Manager may be
removed at any time only by a majority in Interests of the Management
Interests.  Any and all successor managers shall be appointed solely by a
majority in Interests of the Management Interests.  The Class A Interests shall
not have any powers or authority with respect to the appointment or removal of
the Manager or any officers of the Company. 


6.2              MANAGEMENT RESTRICTIONS. 

Except as set forth in the last Sentence of this Section 6.2 and notwithstanding
any other provision of this Agreement the Company shall not:

(i)                  engage in any business or activity other than, the Business
Purpose, and only exercised through Subsidiaries of the Company, the ownership,
operation and maintenance of the wireless, broadcast or communications towers or
facilities owned by Company, and activities incidental thereto;

(ii)                acquire or own any material asset other than the capital
stock of any other Credit Party; or

(iii)               fail to preserve its existence as an entity duly organized,
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its organization or formation, or amend, modify, change, repeal,
terminate or fail to comply with the provisions of this Agreement; provided,
however, this Agreement may be amended (i) to cure any ambiguity, (ii) with
respect to administrative matters, or (iii) to convert or supplement any
provision in a manner consistent with the intent of the Credit Agreement.

Notwithstanding the foregoing or anything to the contrary herein, the Company is
expressly permitted to guaranty indebtedness of its Subsidiaries, to pledge all
of its assets to secure such guaranty and

 

24

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                     June
30,12

 

indebtedness,  and to enter into any and all other transactions and Company
actions contemplated by the Credit Agreement.


6.3              LIABILITY FOR CERTAIN ACTS. 

The Manager shall not be liable to the Company or any Member or officer for
monetary damages for any losses, claims, damages or liabilities arising from any
act or omission performed or omitted by him or her arising out of or in
connection with this Agreement or the Company’s business or affairs, except any
losses, claims, damages or liabilities primarily attributable to the gross
negligence, willful misconduct or bad faith by the Manager.  


6.4              INDEMNIFICATION. 

(a)        The Company may at any time maintain managers’ and officers’
insurance coverage, in form and substance satisfactory to the Management
Member.  The Company shall, to the maximum extent permitted under the Act,
indemnify and make advances for expenses of the Manager, its Members, its
employees and other agents from and against any and all claims and demands
whatsoever.

(b)        The Company shall indemnify and hold harmless the Manager, the
officers and  each Member and their respective Affiliates  and such Affiliates’ 
respective directors, officers, members, stockholders, partners, employees and
agents, as the case may be (each an “Indemnified Party”), from and against any
Damages suffered or sustained by him, her or them by reason of any acts,
omissions or alleged acts or omissions arising out of his, her or its or any
other Person’s activities on behalf of the Company or in furtherance of the
interests of the Company; provided  that:  

(i)         the acts, omissions or alleged acts or omissions of an Indemnified
Party upon which such actual or threatened action, proceeding or claim is based
were not performed or omitted



 

 

25

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                   June
30,12

 

fraudulently or in bad faith or as a result of gross negligence, willful
misconduct, knowing violation of law or material breach of this Agreement by
such Indemnified Party or any other agreement between the Company and such
Indemnified Party; and

(ii)        such Indemnified Party reasonably believed that any of his, her or
its acts, omissions or alleged acts or omissions upon which such actual or
threatened action, proceeding or claim is based were not opposed to the best
interest of the Company, and with respect to any criminal action or proceeding,
had no reasonable cause to believe that such Indemnified Party’s conduct was
unlawful.

Such indemnification shall be made only to the extent of the assets of the
Company, and no Member shall have any personal liability on account thereof.

(c)        Expenses (including, without limitation, attorneys’ fees and
expenses) incurred by any officer or Member in defending a civil, criminal,
administrative or investigative action, suit or proceeding shall be paid by the
Company in advance of the final disposition of such action, suit or proceeding
upon receipt of an undertaking by or on behalf of such Person to repay such
amount if it shall ultimately be determined that such Person is not entitled to
be indemnified by the Company under this Section 6.4 or under any other contract
or agreement between such Person and the Company.  Such expenses incurred by
such Person may be so paid upon the receipt of the aforesaid undertaking.

(d)       The indemnification and advancement of expenses provided by this
Section 6.4 shall not be deemed exclusive of any other rights to which those
seeking indemnification or advancement of expenses may be entitled under any
bylaw, agreement or otherwise, both as to action in such Person’s capacity and
as to action in another capacity, and shall continue as to a Person who has
ceased to be an officer or Member and shall inure to the benefit of the
successors, assigns, heirs, executors and administrators of such Person.


6.5              TAX MATTERS PARTNER. 

The Manager shall serve as the “Tax Matters Partner” (within the meaning of
Section 6231(a)(7) of the Code) of the Company and shall have the rights and
responsibilities set forth in the Code for a tax matters partner and the rights
and responsibilities set forth in this Agreement, all at the expense of the
Company.


6.6              BUSINESS MANAGEMENT FEES.   

            (a)        Class A-IT2 Management Fee.  Class A-IT2 Members shall
pay a management fee of one percent (1%) per annum based on the Class A-IT2
Capital Contributions, plus the outstanding balance of any third party loans
(excluding intercompany loans and accounts payable) raised by the Compartment as
of the date of such calculation.  For purposes of such calculation, the Class
A-IT2 Capital Contributions shall be deemed to be the aggregate of all such
Capital Contributions since inception without deductions in respect of any
distributions of capital to Class A-IT2.  The Class A-IT2 management fee shall
be calculated at the end of each month and shall be due and payable monthly in
arrears.  During any month in which the Manager has not been active for the
entire period, the Class A-IT2 management fee shall be assessed on a pro rata
basis.

            (b)        Class A-IT5 Management Fee.  When assets purchased by the
Company from a third party are allocated to the Capital Account of the Class
A-IT5 Members, a fee of five percent (5%) of the purchase price of such assets
shall be payable to the Company as a fee expense at the

 

 

26

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                      June
30,12

 

end of the quarter in which the allocation takes place.  The five percent (5%)
fee shall be due and payable on all purchase transactions which result in a
Capital Account adjustment of the Class A-IT5 Members.

            (c)        Class A-IT9 Management Fee.  Class A-IT9 Members shall
pay a management fee of one percent (1%) per annum based on the Class A-IT9
Capital Contributions, plus the outstanding balance of any third party loans
(excluding intercompany loans and accounts payable) raised by the Compartment as
of the date of such calculation.  For purposes of such calculation, the Class
A-IT9 Capital Contributions shall be deemed to be the aggregate of all such
Capital Contributions since inception without deductions in respect of any
distributions of capital to Class A-IT9.  The Class A-IT9 management fee shall
be calculated at the end of each month and shall be due and payable monthly in
arrears.  During any month in which the Manager has not been active for the
entire period, the Class A-IT9 management fee shall be assess on a pro rata
basis.


ARTICLE VII - MEETINGS OF THE MEMBERS


7.1              ANNUAL MEETING.

Either the Manager or any of the Members may call for the convening of an annual
meeting for the Members or any class thereof.  All Members shall have the rights
to notice and attendance at each such annual meeting.  Absent the call for such
annual meeting, nothing herein shall require the Company to hold an annual
meeting.


7.2              SPECIAL MEETINGS. 

Special meetings of the Members, for any purposes described in the meeting
notice, may be called by the Manager or by consent of 75% all of the Members
entitled to vote at such special meeting.


7.3              NOTICE OF MEETING. 

Written or telephonic notice stating the place, day and hour of the meeting and,
in case of a special meeting, the purposes for which the meeting is called,
shall be delivered not less than ten (10) Business Days before the date of the
meeting, either personally, by mail, e-mail, or by facsimile transmission, to
each Member of record entitled to vote thereat, to the physical address, e-mail
address or facsimile number of record on file with the Company.  If mailed, such
notice shall be deemed to be delivered when deposited in the United States mail,
addressed to such Member at such Member’s address as it appears on the books of
the Company, with postage thereon prepaid.  When the Members who hold Interests
that represent a majority of the issued and outstanding Interests entitled to
vote thereat are present at such meeting, or if those not present sign in
writing a waiver of notice of such meeting, or subsequently ratify all the
proceedings thereof, the transactions of such meeting are as valid as if a
meeting were formally called and notice had been given.


7.4                [RESERVED.] 


7.5              QUORUM.   

Members entitled to vote at any meeting holding Interests that represent at
least a majority of the issued and outstanding Interests entitled to vote
thereat, represented in person or by proxy, shall constitute a quorum at a
meeting of such Members.  If Interests with less than such percentage are
represented at a meeting, the holders of Interests that represent a majority of
the Interests so represented may adjourn the meeting from time to time without
further notice.


 

 

 

27

--------------------------------------------------------------------------------

 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                          June
30,12


 


7.6              ACTION BY VOTE. 

Except as may be otherwise provided by law or this Agreement, when a quorum is
present at any meeting, the vote by the Members holding Interests that represent
at least a majority of the issued and outstanding Interests entitled to vote
thereat shall be the act of the Members.


7.7              WRITTEN CONSENT. 

Any action requiring the Consent of the Members or Class of Members entitled to
vote thereon or required to be taken at a meeting of such Members may be taken
without a meeting if a consent in writing, setting forth the action so taken,
shall be signed by such Members who hold at least the number of Interests
required for such Consent.  Reasonably prompt notice of the taking of any action
taken without a meeting by less than unanimous written consent, together with a
copy of the action taken, shall be given to those voting Members who have not
consented in writing.  Any and all agreements concerning Class Member relations
with the Company shall not be valid unless made in written form and all such
written agreements and waivers shall be subject to notary attestation.


7.8              TELEPHONIC MEETING. 

Members of the Company entitled to vote at any meeting may participate in any
meeting of such Members by means of conference telephone or similar
communications equipment if all such Members participating in such meeting can
hear one another for the entire discussion of the matter(s) to be voted upon.


ARTICLE VIII - BOOKS AND RECORDS; INFORMATION RIGHTS


8.1              BOOKS AND RECORDS. 

The Manager shall keep or cause to be kept proper and usual books and records
pertaining to the business of the Company and its Subsidiaries.  The books and
records of the Company and its Subsidiaries shall be kept at the principal
office of the Company or at such other places, within or without the State of
Delaware, as the Manager shall from time to time determine.  The Members shall
have the right to examine and verify the books and records of the Company and
its Subsidiaries on reasonable advance notice and to make copies thereof, and to
have reasonable access to all direct and indirect financial and operational
information regarding the Company and its Subsidiaries on a regular basis,
including all information pertaining to the Towers, as and when requested by any
of the Members.  All such rights of access and verification may be exercised by
the Members or their respective duly authorized representatives.  All Such
rights of access and verification of such information shall survive the
termination, dissolution or winding up of the Company.  


ARTICLE IX - FISCAL AND LEGAL MATTERS


9.1              FISCAL YEAR. 

The fiscal year of the Company shall begin on the first day of October and end
on the 30th day of September each year, unless otherwise determined by the
Manager or as required by the Code (the “Fiscal Year”).  


 

28

--------------------------------------------------------------------------------

 
 


COMMUNICATIONS INFRASTRUCTURE GROUP, LLC - AMENDED & RESTATED OPERATING
AGREEMENT                                                                                                                                                                               JUNE
30,12


 


9.2              INVESTMENTS.   

Except as otherwise provided in this Agreement or as otherwise mandated under
the terms of the Credit Agreement, all funds of the Company shall be invested in
such investments as the Manager may select from time to time.


9.3              AGREEMENTS, CONSENTS, CHECKS, ETC. 

All agreements, consents, checks, drafts or other orders for the payment of
money, and all notes or other evidences of indebtedness issued in the name of
the Company, shall be signed by those Persons authorized from time to time by
the Manager.  


9.4              LEGAL COUNSEL. 

One or more attorney(s) at law may be selected from time to time by the Manager
to review the legal affairs of the Company and to perform such other services as
may be required and to report to the Manager with respect thereto. The legal
counsel may be removed by the Manager without assigning any cause. The legal
counsel appointed by the Manager to advise the Company shall not be construed as
counsel to any of the Members.  All communications of such counsel and the
Managing Member shall remain privileged and confidential and disclosure may only
be waived by the Managing Member.  The services of such counsel to Parent or any
other Affiliate of the Company and such services are hereby expressly waived by
the Company and the Members and shall not be construed as a conflict of
interest. 


9.5              AUDITED FINANCIAL STATEMENTS. 

Within four months after the closing of the fiscal year, the Company shall
prepare, in accordance with GAAP, annual financial statements of the Company,
and shall deliver a copy thereof to each Member.  The Member may raise any
objections concerning the annual financial statements only within a period of
six weeks after confirmed receipt of such financial statements.  The Member
shall be entitled to have the annual financial statements audited by a certified
public accountant at the Member’s expense.  The annual financial statements
shall be the basis to determine the allocation of Profits and Losses to the
respective Members of the Company.


9.6              TAX REPORTING.  

The Company shall provide the Members with (a) annual K-1 statements within one
hundred twenty (120) days after the end of each fiscal year and, (b) as and when
requested by any Member, any and all other further reasonably available
information required for the fulfillment of the Members s tax-related
obligations with respect to reporting of tax information related to the
Company.  The Company shall file any and all federal and state tax returns and
notices as and when required under all applicable laws and regulations.  All
expenses related to tax reporting shall be charged to the respective Profits and
Losses allocated to the Members.


9.7              TERMINATION STATEMENT. 

In the event the termination of this Agreement does not coincide with the end of
the fiscal year, a dissolution balance sheet for each Class A Member shall be
drawn up as of the date of termination for purposes of determining final account
balances.  The costs and expenses related to preparation of such dissolution
balance sheet shall be borne by the Class A Members.


 

29

--------------------------------------------------------------------------------

 
 



 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                          June
30,12

 




ARTICLE X - ASSIGNABILITY OF INTERESTS;
REPURCHASE OF INTERESTS


10.1          RESTRICTION ON TRANSFER OF INTERESTS.

(a)        Each Member understands and agrees that (i) the Interests may not be
sold, transferred or otherwise disposed of without registration under the
Securities Act, or an exemption therefrom and that in the absence of an
effective registration statement covering the Interests or an available
exemption from registration under the Securities Act and applicable “blue sky”
laws, the Interests must be held indefinitely, and (ii) in no event will such
Member Transfer any of his, her or its Interests other than pursuant to an
effective registration statement under the Securities Act, unless and until such
Member shall have notified the Company of the proposed Transfer and shall have
furnished the Company with an opinion of counsel,  reasonably acceptable to the
Company, to the effect that such Transfer is exempt from registration under the
Securities Act and applicable “blue sky” laws; provided, however, no such
opinion of counsel shall be required in connection with a Permitted Transfer
unless specifically requested by the Manager.  

(b)        No Member shall Transfer any Interests without the prior written
consent of the Manager, except pursuant to a Permitted Transfer.  Any Transfer
which violates this Section 10.1 shall be void and the purported Transferee
shall have no interest in or rights to any Interests or the assets, profits,
losses or distributions, and the Company shall not be required to recognize any
such interest or rights.   


10.2          ASSUMPTION BY SUCCESSORS. 

Notwithstanding anything contained herein to the contrary, it is expressly
agreed that any Transferee (including, without limitation, a Transferee in a
Permitted Transfer), which shall acquire all or any part of the Interests in an
arm’s length transaction and for value or by reason of any Permitted Transfer or
successorship, shall succeed to all of the rights (except as otherwise
hereinabove provided) and shall be bound by all of the obligations of and
restrictions upon a Member under this Agreement.  Contemporaneously with any
such Transfer or Permitted Transfer, the Transferee shall expressly assume, in
writing, all of the obligations of a Member under this Agreement pursuant to
execution of such instrument in form and substance acceptable to the Manager in
its sole discretion.  


10.3          TRANSFERS MADE IN VIOLATION OF THIS AGREEMENT. 

Any Transfer or attempted Transfer of any Interests in violation of any
provision of this Agreement shall be void, and the Company shall not record such
Transfer on its books or treat any purported Transferee of such Interests as the
owner of such Interests for any purpose.  In the event of the death of a Member
or if the Company is required by law to recognize a Transfer in violation of the
provisions of this Agreement (or if the Manager, in its sole discretion, elects
to recognize a Transfer that is in violation of the provisions of this
Agreement), the Transferred Interests shall be strictly limited to the
Transferor’s rights to allocations and distributions as provided by this
Agreement with respect to the Transferred Interests, which allocations and
distributions may be applied (without limiting any other legal or equitable
rights of the Company) to satisfy any Damages suffered or incurred by the
Company or any other Member arising out of or relating to such Transfer.  In the
case of a Transfer or attempted Transfer of Interests in violation of the terms
of this Agreement, the Persons that make or attempt to make such

 

 

30

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                               June
30,12

 

Transfer shall jointly and severally indemnify and hold harmless the Company and
the other Members from all Damages that the Company or any of such other Members
may incur or suffer (including, without limitation, incremental tax liabilities
and loss of tax benefits) as a result of such Transfer or attempted Transfer and
efforts to enforce the indemnity granted hereby.


10.4          CONVERSION OF CLASS A INTERESTS.  

(a)        Class A Interests shall be convertible into shares of the Parent’s
common stock, par value $0.0001 per share (the “Common Stock”) on the terms and
conditions set forth in this Section 10.4 at any time prior to the first
anniversary of the date Common Stock becomes eligible for electronic book-entry
delivery and settlement depository services by the Depository Trust Company
(“DTC Eligible”).  Subject to anti-dilution adjustment as provided in Section
10.4(b), the Class A Interests will convert into shares of Common Stock ten (10)
Business Days’ following receipt of written notice by the Class A Member
delivered to the Manager requesting such conversion (the “Conversion Date”). 
The Class A Interests will convert into such number of shares of Common Stock
equal to the Class A Member Capital Account divided by a conversion price per
share calculated by reference to the dollar value which is equal to twenty five
percent (25%) less than the prior twenty (20) trading days’ volume weighted
average price of the Common Stock (the “Initial Conversion Price”).  The
conversion rights provided herein may be exercised only in full and not in part
and therefore immediately following any such conversion, the Class A Member’s
Capital Account will be reduced to zero.  All such shares of Common Stock as and
when issued by the Parent pursuant to conversion hereof, shall be duly
authorized, fully paid, validly issued and non-assessable. 

(b)        The Initial Conversion Price and the number and kind of securities
issuable upon conversion of a Class A Member’s Capital Account for any and all
purposes under Article 10 of this Agreement shall be subject to adjustment from
time to time upon the happening of certain events as follows:  If the Parent at
any time or from time to time effects a forward stock split, stock dividend or
other subdivision of the outstanding shares of Common Stock, the Initial
Conversion Price then in effect immediately before that subdivision shall be
proportionately decreased, and conversely, if the Parent at any time or from
time to time causes a reverse stock split or otherwise combines the outstanding
shares of Common Stock into a smaller number of shares, the Initial Conversion
Price then in effect immediately before the combination shall be proportionately
increased. Any adjustment under this Section 10.4(b) shall become effective at
the close of business on the date the subdivision or combination becomes
effective.  

(c)        All shares of Common Stock issued by the Parent will be restricted
securities and will contain restricted stock transfer legends as follows:

THE SHARES OF COMMON STOCK OF CIG WIRELESS CORP. REPRESENTED BY THIS STOCK
CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  SUCH SHARES OF COMMON
STOCK MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME
WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR AN EXEMPTION THEREFROM
AND COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY ON FILE AT THE
HEADQUARTERS OFFICE OF CIG WIRELESS CORP.

(d)       All shares of Common Stock issued by the Parent will be subject to a
twelve month market stand-down condition, pursuant to which such shares of
Common Stock may not be sold

 

31

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                         June
30,12

 

or traded during the twelve months following issuance thereof, provided,
however, the shares of Common Stock may be registered by the Parent Company and
such shares of Common Stock will have piggy-back registration rights granted by
the Parent subject to such terms and conditions as the Parent deems reasonable. 

(e)        The rights of conversion set forth in this Section 10.4 may only be
exercised in whole and not in part; and such conversion rights shall expire upon
the first anniversary of the date of this Agreement. 

(f)        Upon conversion of the Class A Interests under any provision of this
Agreement, all rights of the holder thereof as a Member of the Company under
this Agreement shall be forever and definitively extinguished without recourse
to the Company or any and all Managers or any other Members, or any director,
officer, employee, agent, attorney, accountant or any of their respective
Affiliates (collectively, “Company Released Parties”), regarding any matter of
any nature or kind whatsoever, arising at any time or for any reason.  Any
former Member who makes any claim or brings any action against any of the
Company Released Parties shall indemnify and hold harmless each of the Company
Released Parties, including, without limitation, all reasonable legal fees,
costs, expenses and disbursements incurred by such Company Released Parties,
unless a determination is made by a court of competent jurisdiction that such
Company Released Parties are not eligible for such indemnification due to any of
the exclusionary acts or omissions set forth in clauses (i) and (ii) of Section
6.4(b).   

(g)        Notwithstanding anything to the contrary in this Agreement,
paragraphs (c) and (d) of this Section 10.4 of Article 10 shall survive
conversion and continue to apply with full force and effect to all shares of
Common Stock acquired pursuant to conversion of the Class A Interests.


10.5          CLASS A MEMBER TERMINATION. 

(a)        Upon a Class A Termination, the holder of Class A Interests shall,
without any further action required on the part of such Class A Member, upon the
effective date of such Class A Termination, be subject to the following:

(i)         Conversion of any and all unconverted Class A Interests to shares of
Common Stock at a terminating conversion price calculated by reference to the
twenty (20) trading days’ volume weighted average price of the Common Stock
prior to the effective date of such Class A Termination (the “Termination
Conversion”); and

(ii)        Distribution to such Class A Member all such shares of Common Stock
upon the effectiveness of registration thereto under the Securities Act or an
available exemption therefrom (the “Termination Distribution”).   

(b)        For purposes of clarity, neither the rights of Termination Conversion
nor Termination Distribution shall entitle the holder of Class A Interests to
any right, title or interest to the real property or personal property or any
other assets of any nature or kind of the Company or its Subsidiaries except in
the event of Dissolution and winding up of the Company pursuant to Article 11
herein and then only in accordance with the limitations of Sections 5.2 and 5.4,
provided, however, for purposes of clarity, upon any and all Class A Termination
events, the application of Section 10.5(a) shall take precedence notwithstanding
any other provision to the contrary herein.


 

32

--------------------------------------------------------------------------------

 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                               June
30,12


 


10.6            [RESERVED].   


10.7          CONVERSION LIMITATIONS. 

Notwithstanding anything to the contrary in this Agreement, calculated as of the
date of conversion, the number of shares of Common Stock that any Class A
Interests may convert into (regardless of the conversion rights of other Class A
Interests) shall not exceed a number of shares of Common Stock calculated as
follows: The number of authorized shares of Common Stock, less the number of
issued and outstanding shares of Common Stock, less the number of shares of
Common Stock issuable under all other outstanding convertible instruments of the
Parent, and also less any other obligations of the Parent to issue shares of
Common Stock.


ARTICLE XI - DISSOLUTION AND WINDING UP


11.1          LIQUIDATING EVENTS. 

The Company shall dissolve and commence winding up and liquidating only upon the
first to occur of any of the following (each a “Liquidating Event”): 

(i)         the consent of the Manager;

(ii)        the sale or other disposition of all or substantially all of the
assets of the Company (unless such sale or disposition of such assets is made to
a Subsidiary of the Company); or

(iii)       the entry of a decree of judicial dissolution of the Company under
Section 35-1(4) of the Act.

For purposes of clarity, neither (i) the transfer of Towers to CIG Comp Tower,
LLC by the Company, nor (ii) the granting of liens in the Towers and related
assets and the equity interests of any subsidiaries of the Company in accordance
with the terms of the Credit Agreement will be construed as a sale or
disposition of assets of the Company.


11.2          WINDING UP.

(a)        Upon the occurrence of a Liquidating Event, the Company shall
continue solely for the purpose of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Members. 
Neither the Manager nor any Member shall take any action that is inconsistent
with, or not necessary to or appropriate for, the winding up of the Company’s
business and affairs.  A Person elected by the Manager shall be responsible for
overseeing the winding up and dissolution of the Company and shall take full
account of the Company’s liabilities and the Property of the Company shall be
liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom, to the extent sufficient, shall be applied and
distributed, subject to any reasonable reserves maintained for contingent or
other obligations of the Company, in the order set forth in Section 11.2(c).  

(b)        In the final Fiscal Year of the Company or upon the occurrence of a
Liquidating Event, Profits and Losses shall be credited or charged to the
Capital Accounts of the Members (which Capital Accounts shall first be adjusted
to take into account all allocations and non-liquidating distributions made
during such final year in accordance with Articles 4 and 5 hereof).  If the fair
market value of Company assets to be distributed In Kind (as determined by the
Manager) exceeds (“book gain”) or is less than (“book loss”) the Company’s Gross
Asset Value for

 

33

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                    June
30,12

 

such assets, such book gain or book loss shall be taken into account in
computing Profits and Losses and in allocating Profits and Losses of the Company
in the manner provided in Article 4.  

(c)        If the Company is dissolved and its affairs are to be wound up, the
Manager shall, subject to the execution of all other applicable provisions of
this Agreement:

(i)         Sell or otherwise liquidate all of the Company’s assets as promptly
as practicable (except to the extent the Manager may determine to distribute any
assets to the Members In Kind);

(ii)        Allocate any Profits and Losses (and any other items) resulting from
such sales and any distributions In Kind to the Members’ Capital Accounts in
accordance with Articles 4 and 5 hereof, and otherwise make all Capital Account
adjustments for the Company’s taxable year during which the liquidation occurs.

(iii)       Discharge all liabilities of the Company, including liabilities to
Members who are creditors, to the extent otherwise permitted by law, other than
liabilities to Members for distributions, and establish such reserves as may be
reasonably necessary to provide for contingent liabilities of the Company (for
purposes of determining the Capital Accounts of the Members, the amounts of such
reserves shall be deemed to be an expense of the Company); and

(iv)       Distribute the assets of the Company to the Class A Members in
priority in accordance with Sections 5.2(a)(i), 5.2(a)(ii) and 5.2(a)(iii), and
thereafter all remaining assets to the Management Member in accordance with
Section 5.2(a)(iii). 

(d)       Notwithstanding anything to the contrary in this Agreement, upon a
liquidation within the meaning of Section 1.704-1(b)(2)(ii)(g) of the
Regulations, if any Member has a deficit capital account (after giving effect to
all contributions, distributions, allocations and other Capital Account
adjustments for all taxable years, including the year during which such
liquidation occurs), such Member shall have no obligation to make any Capital
Contribution, and the negative balance of such Member’s Capital Account shall
not be considered a debt owed by such Member to the Company or to any other
Person for any purpose whatsoever.

(e)        Upon completion of the winding up, liquidation and distribution of
the assets, the Company shall be deemed terminated.

(f)        The Managers shall comply with all requirements of applicable law
pertaining to the winding up of the affairs of the Company and the final
distribution of its assets.

(g)        For all purposes under this Agreement which reference Dissolution,
winding up, liquidation or distribution of the Company, all actions subject to
such references shall be subject under any and all circumstances and events to
the limitations of Sections 5.2 and 5.4.

(h)        Notwithstanding anything to the contrary in this Agreement, the
assets held upon dissolution of the Company shall, except in the case of final
liquidation of the Company, be disbursed in three monthly installments, the
first of which, shall fall due for payment after all liabilities of the Company
have been paid and all assets have been liquidated. The disbursement of the
assets held upon dissolution of the Company shall be prolonged appropriately if
the payment pursuant to the forgoing sentence would be unreasonable for the
Company in light of its liquidity situation, as determined by the Manager.


 

34

--------------------------------------------------------------------------------

 
 


 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                          June
30,12


 


11.3          ARTICLES OF DISSOLUTION. 

When all debts, liabilities and obligations of the Company have been paid and
discharged or adequate provisions have been made therefor and all of the
remaining property and assets of the Company have been distributed, Articles of
Dissolution as required by the Act, shall be executed in duplicate and filed
with the Delaware Secretary of State.


11.4          EFFECT OF FILING OF ARTICLES OF DISSOLUTION. 

Upon the filing of Articles of Dissolution with the Delaware Secretary of State,
the existence of the Company shall cease, except for the purpose of suits, other
proceedings and appropriate action as provided in the Act.  The Manager shall
have authority to distribute any Company property discovered after dissolution,
convey real estate and take such other action as may be necessary on behalf of
and in the name of the Company.


11.5          RETURN OF CONTRIBUTION NONRECOURSE TO OTHER MEMBERS.

Except as provided by law or as expressly provided in this Agreement, upon
dissolution, each Member shall look solely to the assets of the Company for the
return of his, her or its Capital Contribution.  If the Company property
remaining after the payment or discharge of the debts and liabilities of the
Company is insufficient to return the Capital Contributions of all of the
Members, no Member shall have recourse against any other Member, except as
otherwise provided by law.


ARTICLE XII - AMENDMENTS TO AGREEMENT; TERM


12.1          AMENDMENTS AND WAIVERS. 

The provisions of this Agreement may be amended or waived at any time only in
writing; provided  that  no amendment or modification pursuant to this Section
12.1 that would materially and adversely affect any class of Interests in a
manner different than any other class of Interests shall be effective against
the holders of such class of Interests without the prior unanimous consent of
all holders of Interests of such class so adversely affected thereby; provided 
further  that no amendment or modification pursuant to this Section 12.1 that
would affect the rights of a Member or group of Members specifically granted
such rights by name shall be modified without that Member (or unanimous consent
of that group of Members) consent.  However, notwithstanding anything to the
contrary contained herein, this Agreement may be amended or modified by the
Manager (without the consent of the Members) if such actions do not adversely
affect the Class A Members; reflect the issuance of new Interests to the
Management Member, the Transfer of Interests, the admission of additional
Management Members, changes in Percentage Interests and the making of additional
Capital Contributions in accordance with the operation of this Agreement.  The
provisions of this Section 12.1 which provide that the consent of any particular
Member or any group of specified Members is required in connection with a
particular amendment may not be amended, modified or waived unless such
amendment, modification or waiver is approved in writing by such particular
Member or the unanimous consent of all holders of Interests of such group of
specified Members.  No waiver of any breach or default hereunder shall be
considered valid unless in writing and then only as expressly stated therein,
and no such waiver shall be deemed a waiver of any subsequent breach or default
of the same or similar nature.


 

35

--------------------------------------------------------------------------------

 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                        June
30,12


 


12.2          TERM.   

This Agreement shall continue until terminated by the Manager or by unanimous
consent of the Management Interests. 


ARTICLE XIII - MISCELLANEOUS 


13.1          NO PERSONAL LIABILITY. 

To the fullest extent permitted under the Act or any other applicable law as
currently or hereafter in effect, no Member shall have any personal liability
whatsoever, whether to the Company or to the creditors of the Company, for the
debts, obligations, expenses or liabilities of the Company or any of its losses,
beyond such Member’s Capital Contribution.


13.2          ADMISSION OF ADDITIONAL MEMBERS. 

After the date of this Agreement and subject to Section 3.5(b) and Section 10.1
above, any Person acceptable to the Manager may become an additional Member
(each, an “Additional Member”) of the Company for such consideration as the
Manager shall determine, subject to all other terms and conditions of this
Agreement.  No Additional Member shall be entitled to any retroactive allocation
of income, gain, loss, deduction or credit by the Company.  Upon admission of an
Additional Member, this Agreement shall be amended in order to reflect such
Additional Member’s Interests in the Company.  Each Additional Member shall
expressly assume, in writing, all of the obligations of a Member under this
Agreement pursuant to execution of an instrument in form and substance
acceptable to the Manager in its sole discretion.  


13.3          NOTICES.   

Any notice or other communication required or permitted hereunder shall be in
writing and (except as otherwise provided in this Agreement) shall be deemed to
have been duly given on the date of service, if served personally, three (3)
Business Days after the date of mailing, if mailed, by first class mail,
registered or certified, postage prepaid; one (1) Business Day after delivery to
the courier if sent by private courier guaranteeing next day delivery, delivery
charges prepaid; or on the date sent, if sent by electronic mail, and in each
case, addressed as follows:

(a)        if to the Company, to:

COMMUNICATIONS INFRASTRUCTURE GROUP, LLC

Five Concourse Parkway, Suite 3100

Atlanta, Georgia 30328

Facsimile: 678-332-5050

(b)        if to a Member, to the address set forth on Schedule B hereto; or

(c)        at such other address, e-mail or facsimile number as the Company or
respective Member may, from time to time, designate in a written notice to all
of the Members, in the case of the Company, and to the Company and the other
Members, in the case of a Member.

(d)       All communications between the Company and among the Members in the
normal course of the business of the Company shall be deemed sufficiently given
if sent by regular mail, postage prepaid, e-mail (at such e-mail address as
provided pursuant to notice as otherwise permitted herein) or by facsimile.  All
references in this Agreement to “written notice,” “notice in writing” and
similar terms shall be deemed to include notices given by electronic mail.


 

36

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                          June
30,12


 


13.4          BINDING EFFECT. 

Except as otherwise provided in this Agreement, every covenant, term and
provision of this Agreement shall be binding upon and inure to the benefit of
the Members and their respective heirs, legatees, legal representatives,
successors and assigns, as the case may be.


13.5          CREDITORS.   

None of the provisions of this Agreement shall be for the benefit of or enforced
by any creditor of the Company or of any Member.


13.6          REMEDIES CUMULATIVE. 

No remedy herein conferred upon any party is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or otherwise.  No single or partial exercise by
any party of any right, power or remedy hereunder shall preclude any other or
further exercise thereof.


13.7          HEADINGS.   

Article, Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope, extent or intent of this Agreement or any provision hereof.


13.8          SEVERABILITY.   

Every provision of this Agreement is intended to be severable.  If any term or
provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity or legality of the
remainder of this Agreement.  In lieu of the invalid or unenforceable;
provision, or to fill any gap, the Parties are deemed to have agreed upon an
appropriate provision that, insofar as legally permissible, most closely
approximates what the Parties hereto intended at the time they entered into this
Agreement, or would have intended according to the spirit and purpose of this
Agreement, if they had considered such point.  If the invalidity of
unenforceability of a provision is based upon a measure of performance or time
(time limit or specified time) stipulated therein, the legally permissible
measure that mose closely approximates the measure in such provision is deemed
to have been agreed. 


13.9          INCORPORATION BY REFERENCE. 

All Schedules and Exhibits referenced herein and attached hereto are hereby
incorporated in this Agreement by reference.


13.10      FURTHER ACTION. 

Each Manager and Member agrees to perform all further acts and execute,
acknowledge and deliver any documents which may be reasonably necessary,
appropriate or desirable to carry out the provisions of this Agreement. 


13.11      GOVERNING LAW; VENUE; WAIVERS.

THE LAWS OF THE STATE OF DELAWARE SHALL GOVERN THE VALIDITY OF THIS AGREEMENT,
THE CONSTRUCTION OF ITS TERMS, AND THE INTERPRETATION OF THE RIGHTS AND DUTIES
OF THE MEMBERS, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. EACH
MANAGER AND

 

37

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                           June
30,12

 

MEMBER AGREES THAT ANY SUIT ARISING OUT OF THIS AGREEMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF DELAWARE OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS
IN ANY SUCH SUIT BEING MADE UPON SUCH MEMBER BY MAIL AT THE ADDRESS SPECIFIED ON
SCHEDULE A HEREOF. EACH MANAGER AND MEMBER HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY AND ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.


13.12      WAIVER OF ACTION FOR PARTITION. 

Each Member irrevocably waives any right that he may have to maintain any action
for partition with respect to any of the Property of the Company.  


13.13      COUNTERPART EXECUTION. 

This Agreement may be executed in any number of counterparts with the same
effect as if all of the Members had signed the same document.  All counterparts
shall be construed together and shall constitute one agreement.  One or more
counterparts of this Agreement may be delivered by facsimile with the intention
that delivery by such means shall have the same effect as delivery of an
original counterpart thereof.


13.14      SPECIFIC PERFORMANCE. 

Each Manager and Member agrees with the other Members and the Company that the
other Members and the Company would be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms and that monetary damages would not provide an adequate remedy in such
event. Accordingly, it is agreed that, in addition to any other remedy to which
the Company or any Member may be entitled, at law or in equity, the Company and
each Member shall be entitled to injunctive relief to prevent breaches of the
provisions of this Agreement and specifically to enforce the terms and
provisions hereof.


13.15      SURVIVAL OF INDEMNITIES. 

All rights to indemnification permitted in this Agreement and payment of
associated expenses shall not be affected by the termination and dissolution of
the Company or the withdrawal, insolvency or bankruptcy of any Member.


13.16      NO AGREEMENT OF EMPLOYMENT. 

Nothing herein contained shall constitute an agreement of the Company to employ
or continue to employ any Manager or any Member as an employee of the Company or
in any other capacity for any period whatsoever.


13.17      ACKNOWLEDGMENT.   

Upon execution and delivery of a counterpart to this Agreement or a joinder to
this Agreement, each Member (including each Additional Member) shall be deemed
to acknowledge to each other Member as follows:  (a) the determination of such
Member to acquire Interests pursuant to this Agreement or any other agreement
has been made by such Member independent of any other Member and independent of
any statements or opinions as to the advisability of such purchase or as to the
properties, business, prospects or condition (financial or otherwise) of the
Company

 

38

--------------------------------------------------------------------------------

 
 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                          June
30,12

 

and its Subsidiaries which may have been made or given by any other Member or
any of its Affiliates or by any agent or employee of any other Member or any of
its Affiliates, (b) no other Member has acted as an agent of such Member in
connection with making its investment hereunder and that no other Member shall
be acting as an agent of such Member in connection with monitoring its
investment hereunder, or (c) such Member will, if it wishes counsel on the
transactions contemplated hereby, retain its own independent counsel.  


13.18      ENTIRE AGREEMENT. 

This Agreement, together with all schedules and exhibits hereto and thereto,
incorporated herein by reference, constitute the entire agreement among the
parties with respect to the subject matter of this Agreement and supersedes and
cancels all prior agreements, negotiations, correspondence, undertakings,
understandings and communications of the parties, oral and written, with respect
to the subject matter hereof and thereof.

[SIGNATURE PAGE FOLLOWS]

 

 

 

39

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                       June
30,12

 

Signature Page to Amended and Restated Limited Liability Company Operating
Agreement of COMMUNICATIONS INFRASTRUCTURE GROUP, LLC

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the day first above set forth.

COMPANY:  COMMUNICATIONS INFRASTRUCTURE GROUP, LLC

            By:      CIG SOLUTIONS, LLC
                        Manager

By:      /s/ Paul McGinn                     
            Title:    Chief Executive Officer

 

MANAGER:  CIG SOLUTIONS, LLC

By:      /s/ Paul McGinn                     
            Name:  Paul McGinn
            Title:    Chief Executive Officer

 

MANAGEMENT MEMBER:  CIG TOWERS, LLC

            By:      CIG SOLUTIONS, LLC
                        Manager

By:      /s/ Paul McGinn                       

Name:  Paul McGinn
Title:    Chief Executive Officer

 

PARENT:      CIG WIRELESS CORP.  

By:      /s/ Paul McGinn                       

Name:  Paul McGinn
Title:    Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                          June
30,12

 

Signature Page to Amended and Restated Limited Liability Company Operating
Agreement of
COMMUNICATIONS INFRASTRUCTURE GROUP, LLC

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the day first above set forth.

CLASS A MEMBERS:

CLASS A-IT2 MEMBER:  COMPARTMENT IT2, LP

BY:     IAM US, LLC
            General Partner

BY:     IAM INFRASTRUCTURE ASSET MANAGEMENT GMBH
                        Manager

            BY:     /s/ Stephan Brückl      
                        Name: Stephan Brückl
                        Title:  Managing Director

CLASS A-IT5 MEMBER:  COMPARTMENT IT5, LP

BY:     IAM US, LLC
            General Partner

BY:     IAM INFRASTRUCTURE ASSET MANAGEMENT GMBH
                        Manager

            BY:     /s/Stephan Brückl       
                        Name: Stephan Brückl
                        Title:  Managing Director

CLASS A-IT9 MEMBER: COMPARTMENT IT9, LP

BY:     IAM US, LLC
            General Partner

BY:     IAM INFRASTRUCTURE ASSET MANAGEMENT GMBH
                        Manager

            BY:     /s/Stephan Brückl
                         Name: Stephan Brückl
                        Title:  Managing Director

 

--------------------------------------------------------------------------------

 

 

 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                          June
30,12

 

SCHEDULE A

MEMBERS AND CAPITAL

 

Member

Class A Interests

Management Membership
Interests

Aggregate Amount of Capital Contribution

Management Percentage Interest

COMPARTMENT IT2, LP
Five Concourse Parkway,
Suite 3102
Atlanta, Georgia 30328

100% of the Class A-IT2 Interests



0

The Gross Asset Value of the assets contributed shall be determined based upon
the definition of “Gross Asset Value” in Section 1.1 of this Agreement

0

COMPARTMENT IT5, LP
Five Concourse Parkway,
Suite 3105
Atlanta, Georgia 30328

100% of the Class A-IT5 Interests



0

The Gross Asset Value of the assets contributed shall be determined based upon
the definition of “Gross Asset Value” in Section 1.1.

0

COMPARTMENT IT9, LP
Five Concourse Parkway,
Suite 3109
Atlanta, Georgia 30328

100% of the Class A-IT9 Interests



0

 

 

The Gross Asset Value of the assets contributed shall be determined based upon
the definition of “Gross Asset Value” in Section 1.1.

0

CIG Towers, LLC
Five Concourse Parkway,
Suite 3100
Atlanta, Georgia 30328

0

100%

$10

100%

 

--------------------------------------------------------------------------------

 
 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                      June
30,12

 

SCHEDULE B

BUSINESS PURPOSE ¾  ASSETS AND INVESTMENT CRITERIA

The Company may develop and/or acquire purchase, manage and sell
telecommunication infrastructure in the USA which complies with the following
criteria.

Underlying Assets:

 1. Acquisition of US telecommunication infrastructure in particular cell
    towers:

·         Location in an FCC regulated area with at least three licensed
carriers;

·         Letter of Intent of Executed lease with at least one telecommunication
carrier to lease a space on the tower;

·         Documented Ground Lease; and

·         Site Audit.

 2. Acquisition of broadcast towers:

·         Executed lease with a service provider (e.g. Radio or TV station); and

·         Site Audit.

 3. Development of cell sites/towers:

·         RF coverage map or a Letter of Intent or Executed lease with at least
one telecommunication carrier to lease a space on the tower; and

·         Location in a FCC regulated area with at least three licensed
carriers.

Additional Assets:

a.       Investment in leasing structures whereby a site is leased to a tower
operator (as long as the site location is in an FCC regulated area with at least
three licensed carriers); and

b.      Further, the use of hedging instruments as a risk management tool is
permitted.  These may include, but are not limited to, CDS and interest rate
swaps.

 

#          #          #

--------------------------------------------------------------------------------

 
 

 

 

 

Communications Infrastructure Group, LLC - Amended & Restated Operating
Agreement                                                                                                                                                                                   June
30,12

 

EXHIBITS

 

Exhibit A-IT2: Form of IT2 Exchange Agreement - Attached

Exhibit A-IT5: Form of IT5 Exchange Agreement - Attached

Exhibit A-IT9: Form of IT9 Exchange Agreement – Attached

 

Exhibit B-IT2: Form of Promissory Note issued to Compartment IT2, LP – Attached

Exhibit B-IT5: Form of Promissory Note issued to Compartment IT5, LP – Attached

Exhibit B-IT9: Form of Promissory Note issued to Compartment IT9, LP – Attached

 

 

 

--------------------------------------------------------------------------------



 